 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Execution Version


 
PURCHASE AGREEMENT
 
dated November 1, 2007
 
by and among
 
COLEMAN CABLE, INC.,
 
WOODS INDUSTRIES, INC.,
 
WOODS INDUSTRIES (CANADA) INC.,
 
and
 
KATY INDUSTRIES, INC.
 


 

      
        
      
      
             
    


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
ARTICLE I  Definitions
 
1
1.1
Previously Defined Terms
1
1.2
Definitions
1
1.3
Interpretation
15
ARTICLE II  Purchase and Sale, Purchase Price, Allocation and Other Related
Matters
15
2.1
Purchase of Purchased Assets and Shares and Assumption of Assumed Liabilities
15
2.2
Payment of the Purchase Price
15
2.3
Pre Closing Purchase Price Adjustment.
16
2.4
Post Closing Purchase Price Adjustment
16
2.5
Post-Closing Inventory Adjustment.
18
2.6
Assumed Liabilities
19
2.7
Retained Liabilities
19
2.8
Allocation
20
ARTICLE III  Closing and Closing Date Deliveries
21
3.1
Closing
21
3.2
Closing Deliveries by Sellers
21
3.3
Closing Deliveries by Coleman and Purchasers
22
3.4
Cooperation
23
ARTICLE IV  Pre-Closing Filings
 
23
4.1
Government Filings
23
ARTICLE V  Pre Closing Covenants
 
23
5.1
Access to Information
23
5.2
Maintenance of Business and Notice of Changes
24
5.3
Pending Closing
24
5.4
Consents
26
5.5
Commercially Reasonable Efforts to Close.
26
5.6
Insurance
26
5.7
Transfer of US Related Assets
26
5.8
Transfer of Canadian Related Assets
26
5.9
Retained Entity, Canadian Retained Assets and Canadian Retained Liabilities
26
5.10
FIRPTA
27
5.11
Removal of Moulding Machines
27
5.12
Supplemental Disclosure
27
ARTICLE VI  Financial Statements; Disclosure Schedule
27
6.1
Pre-Signing Deliveries
27

 

--------------------------------------------------------------------------------


 
ARTICLE VII  Representations and Warranties of Sellers and Woods Canada
28
7.1
Due Formation
28
7.2
Capitalization of Woods Canada
28
7.3
Ownership of the Shares
28
7.4
Subsidiaries
28
7.5
Authority
28
7.6
No Violations and Consents
29
7.7
Brokers
29
7.8
Required Assets
29
7.9
Related Party Transactions
29
7.10
Title to Purchased Assets
30
7.11
Inventory
30
7.12
Real Property
30
7.13
Litigation and Compliance with Laws
32
7.14
Intellectual Property
32
7.15
Contracts
33
7.16
Financial Statements and Related Matters
33
7.17
Changes Since the Most Recent Year-End Balance Sheet Date
34
7.18
Insurance
35
7.19
Licenses and Permits
35
7.20
Environmental Matters
35
7.21
Employee Benefit Plans/Employment Matters.
37
7.22
Taxes.
41
7.23
Suppliers; Customers.
43
7.24
Books and Records
43
7.25
Product Warranties
44
7.26
Defects in Products or Designs; Product Safety
44
ARTICLE VIII  Representations and Warranties of Coleman
44
8.1
Due Incorporation
44
8.2
Authority
44
8.3
No Violations
45
8.4
Financial Resources
45
8.5
Litigation
45
8.6
Brokers
45
ARTICLE IX  Conditions to Closing Applicable to Coleman and Purchasers
45
9.1
No Termination
45
9.2
Bring-Down of Sellers' and Woods Canada's Warranties and Covenants
45
9.3
No Material Adverse Change
46
9.4
Pending Actions
46
9.5
Required Contract Consents
46
9.6
Required Governmental Approvals
46
9.7
Environmental Assessment Report
46
9.8
Required Transfer
46

 

--------------------------------------------------------------------------------


 
9.9
All Necessary Documents
46
ARTICLE X  Conditions to Closing Applicable to Sellers
47
10.1
No Termination
47
10.2
Bring-Down of Coleman and Purchasers' Warranties and Covenants
47
10.3
Pending Actions
47
10.4
All Necessary Documents
47
ARTICLE XI  Termination
 
47
11.1
Termination
47
ARTICLE XII  Indemnification
 
48
12.1
Indemnification by Sellers
48
12.2
Indemnification by Purchasers
49
12.3
Limitation on Sellers' Indemnity
49
12.4
Claim Procedure/Notice of Claim.
50
12.5
Survival of Representations, Warranties and Covenants; Determination of Adverse
Consequences.
51
12.6
Treatment of Indemnification Payments
52
12.7
Exclusive Remedy
52
12.8
Effect of Taxes
52
ARTICLE XIII  Confidentiality
 
53
13.1
Confidentiality of Materials
53
13.2
Remedy
53
ARTICLE XIV  Employee Matters
 
54
14.1
Employees to be Hired by Purchaser
54
14.2
Benefit Plans, Workers' Compensation, Medical Claims and Retirees.
54
14.3
WARN Act
55
ARTICLE XV  Tax Matters
 
55
15.1
Tax Payments and Allocation of Taxes
55
15.2
Tax Returns
56
15.3
Tax Contests
56
15.4
338(g) Treatment
57
15.5
Transfer Taxes
57
15.6
Section 116 Certificate
57
15.7
Refunds for Taxes
59
ARTICLE XVI  Certain Other Agreements
 
59
16.1
Post-Closing Access to Records
59
16.2
Consents Not Obtained at Closing
60
16.3
Bulk Sale Waiver and Indemnity
60
16.4
Non-Competition; Non-Solicitation.
61
16.5
Use of Sellers' Names
62

 

--------------------------------------------------------------------------------


 
16.6
Katy Guarantee.
62
16.7
Coleman Guarantee
62
16.8
Bonds and Guarantees
63
ARTICLE XVII  Miscellaneous
 
63
17.1
Cost and Expenses
63
17.2
Entire Agreement
63
17.3
Counterparts
63
17.4
Assignment, Successors and Assigns
63
17.5
Savings Clause
64
17.6
Headings
64
17.7
Risk of Loss
64
17.8
Governing Law
64
17.9
Press Releases and Public Announcements
64
17.10
U.S. Dollars
64
17.11
Notices
64
17.12
SUBMISSION TO JURISDICTION; VENUE
65
17.13
No Third-Party Beneficiary
66
17.14
Disclosures
66
17.15
Sellers' Obligations
66


--------------------------------------------------------------------------------



Exhibit Index
 
Exhibit
Description
Section Reference
A
Escrow Agreement
Definitions
B
Assumption Agreement
2.6
C
Bill of Sale
3.2


      
        
      
                               
    


--------------------------------------------------------------------------------



Disclosure Schedule Index
 
Section 5.3 -                                Pending Closing
Section 7.1 -                                Foreign Qualifications
Section 7.4 -                                Subsidiaries
Section 7.6 -                                Required Consents and Approvals
Section 7.8 -                                Required Assets
Section 7.9 -                                Related Party Transactions
Section 7.10 -                              Title to Purchased Assets
Section 7.11 -                              Inventory
Section 7.12 -                              Leased Real Property
Section 7.13(a) -                         Litigation and Compliance with Laws
Section 7.14 -                              Intellectual Property
Section 7.15 -                              Contracts
Section 7.16(b) -                         Liabilities
Section 7.16(c) -                         Accounts Receivable
Section 7.16(d) -                         Indebtedness
Section 7.17 -                              Changes Since the Most Recent
Year-End Balance Sheets
Section 7.18 -                              Insurance
Section 7.19 -                              Licenses and Permits
Section 7.20 -                              Environmental Matters
Section 7.21 -                              Employee Benefits
Section 7.23(a) -                         Suppliers
Section 7.23(b) -                         Customers
Section 7.26 -                              U.L. E-files
 
Schedule Index
 
Schedule 1.1 –                            Canadian Retained Assets
Schedule 1.2 –                            Accounting Principles
Schedule 1.3 –                            Canadian Related Assets
Schedule 1.4 –                            US Related Assets
Schedule 1.5 –                            Identified Inventory
Schedule 1.6 –                            Retained Contracts
Schedule 2.1 –                            Target Working Capital Calculations
Schedule 2.2 –                            Asset Purchase Price and Stock
Purchase Price
Schedule 2.2(d) –                       Certain Indebtedness
Schedule 2.3(a) –                       Estimated US Net Working Capital
Schedule 2.3(b) –                       Estimated Canadian Net Working Capital
Schedule 2.8 –                            Purchase Price Allocation Schedule
Schedule 9.5 –                            Certain Required Consents and
Approvals
Schedule 9.6 –                            Required Governmental Approvals
Schedule 16.8 –                          Bonds and Guarantees



      
        


--------------------------------------------------------------------------------



PURCHASE AGREEMENT
 
This Purchase Agreement is made and entered into as of November 1, 2007 (this
"Agreement") by and among COLEMAN CABLE, INC., a Delaware corporation
("Coleman"), WOODS INDUSTRIES, INC., a Delaware corporation ("Woods US"), WOODS
INDUSTRIES (CANADA), INC., an Ontario corporation ("Woods Canada") and KATY
INDUSTRIES, INC., a Delaware corporation ("Katy" and together with Woods US, the
"Sellers").
 
RECITALS:
 
A.           Woods US is engaged in the US Business.
 
B.           Woods US desires to sell the US Business and substantially all of
its assets and Coleman desires to acquire the US Business and substantially all
of the assets of Woods US, on the terms and subject to the conditions
hereinafter set forth.
 
C.           Katy owns, beneficially and of record, all of the outstanding
common shares in the capital of Woods Canada (the "Shares").
 
D.           Katy desires to sell to Coleman and Coleman desires to purchase
from Katy, the Shares, on the terms and subject to the conditions hereinafter
set forth.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the representations,
warranties and covenants set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
1.1  Previously Defined Terms.  Each term defined in the first paragraph or
Recitals shall have the meaning set forth above whenever used herein, unless
otherwise expressly provided or unless the context clearly requires otherwise.
 
1.2  Definitions.  Whenever used herein, the following terms shall have the
meanings set forth below unless otherwise expressly provided or unless the
context clearly requires otherwise:
 
"116(2) Certificate" – As defined in Section 15.6.
 
"116(4) Certificate" – As defined in Section 15.6.
 
"Accounting Principles" means GAAP applied on a basis consistent with Schedule
1.2 and the methodologies, practices, estimation techniques, assumptions and
principles used in the preparation of the Most Recent Year End Balance Sheets.
 
1

--------------------------------------------------------------------------------


 
"Accounts Receivable" means all accounts, notes, contract and other receivables
arising in the Ordinary Course, net of allowances for bad debt, customer
returns, and sales discounts.
 
"Adjustment Report" - As defined in Section 2.4(b).
 
"Affiliate" means a Person which, directly or indirectly, is controlled by,
controls, or is under common control with, another Person.  As used in the
preceding sentence, "control" shall mean and include, but not necessarily be
limited to, (i) the ownership of more than 50% of the voting securities or other
voting interest of any Person, or (ii) the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.  With respect to any individual, the immediate family members thereof
shall be deemed Affiliates of such individual.
 
"Applicable Period" – As defined in Section 15.6.
 
"Asset Purchase Price" means the amount paid to Woods US as set forth on
Schedule 2.2.
 
"Assumed Contract" means (i) the Contracts described in Section 7.15 of the
Disclosure Schedule except the Retained Contracts and the Retained Lease, (ii)
any executory Contract which relates to the US Business and is not required to
be listed in the Disclosure Schedule pursuant to Section 7.15(a) of this
Agreement, and (iii) executory Contracts entered into by Woods US relating to
the US Business after the date hereof in the Ordinary Course and in compliance
with the terms and provisions of this Agreement; in each case, not including
Contracts that constitute US Retained Assets or that relate to US Retained
Liabilities.
 
"Assumed Liabilities" - As defined in Section 2.6.
 
"Assumed Taxes" means (i) Taxes related to the Purchased Assets to the extent
that such Taxes are not yet due and payable on or before the Closing Date and
have been reserved for on the Final Closing Balance Sheet of Woods US; and (ii)
withholdings, payroll, employment, social security or similar taxes related to
the Transferred Employees to the extent such Taxes are not yet due and payable
on or before the Closing Date and have been reserved for on the Final Closing
Balance Sheet of Woods US.
 
"Assumption Agreement" – As defined in Section 2.6.
 
"Base Purchase Price" means $45,000,000.
 
"Benefit Plans" - means, collectively, the US Benefit Plans and the Canadian
Benefit Plans.
 
"Bill of Sale" - As defined in Section 3.2(a).
 
"Business Day" means any day other than a Saturday or Sunday or other day on
which banks in Chicago, Illinois are authorized or required to be closed.
 
"Canadian Benefit Plans" - As defined in Section 7.21(b).
 
2

--------------------------------------------------------------------------------


 
"Canadian Business" means the manufacturing and marketing by Woods Canada of
extension cords, multi-outlet products, garden lighting, landscape lighting,
timers and home controls.
 
"Canadian Net Working Capital" means the Current Assets of Woods Canada minus
the Current Liabilities of Woods Canada which shall be calculated in accordance
with the Accounting Principles.
 
"Canadian Post Closing Adjustment Amount" – As defined in Section 2.4(e).
 
"Canadian Purchaser" means a new subsidiary of Coleman to be formed in Canada
prior to the Closing Date.
 
"Canadian Related Assets" means the assets that are necessary to operate Woods
Canada but are not owned or leased directly by Woods Canada as set forth on
Schedule 1.3.
 
"Canadian Retained Assets" means the right, title and interest in and to the
assets identified on Schedule 1.1.
 
"Canadian Retained Liabilities" means (i) any Liability arising out of or
related to the Canadian Retained Assets, (ii) any Liability of Katy allocated to
Woods Canada including but not limited to Liabilities arising out of or related
to workers' compensation, general liability or health insurance, (iii) any
Indebtedness, (iv) any amounts owed to Affiliates, (v) any Change of Control
Payment, and (vi) any Liability arising out of or related to any real property
owned by Woods Canada prior to the Closing Date, including the Bach Simpson
Limited property located at 1255 Bridges Road, London, Ontario, other than the
Leased Real Property.
 
"Cap" – As defined in Section 12.3.
 
"Cash" means cash and cash equivalents and marketable securities.
 
"CERCLA" - As defined in clause (i) of the definition of Hazardous Material.
 
"Change of Control Payment" means any severance, termination, retention, "golden
parachute," transaction bonus or other similar payments to, or the creation,
acceleration or vesting of any right or interest for the benefit of, any present
or former personnel of Woods US or Woods Canada which becomes payable as a
result of the consummation of the transactions contemplated by this Agreement,
including the Transaction Bonuses.
 
"Claim Notice" - As defined in Section 12.4(a).
 
"Claimed Amount" - As defined in Section 12.4(a).
 
"Closing" - As defined in Section 3.1.
 
"Closing Date" - As defined in Section 3.1.
 
"Closing Statement" – As defined in Section 2.4.
 
3

--------------------------------------------------------------------------------


 
"COBRA" means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Contract" means, with respect to any Person, any contract, agreement, deed,
mortgage, lease, license, commitment, arrangement or undertaking, written or
oral, or other document or instrument to which or by which such Person is a
party or otherwise subject or bound or to which or by which any asset, property
or right of such Person is subject or bound.
 
"Controlling Party" - As defined in Section 12.4(d).
 
"CRA" – As defined in Section 15.6.
 
"Current Assets" means Cash, Accounts Receivable, Inventory and Prepaids;
provided, that Current Assets does not include US Retained Assets or Canadian
Retained Assets.
 
"Current Liabilities" means those Liabilities of Woods US or Woods Canada on
their respective balance sheets that constitute accounts payables and accrued
expenses incurred in the Ordinary Course (other than (a) accrued expenses
related to employees of Woods US other than the Transferred Employees and (b)
payables owed to its Affiliates); provided, that Current Liabilities does not
include any US Retained Liabilities or Canadian Retained Liabilities.
 
"Disclosure Schedule" means the disclosure schedule attached to this Agreement.
 
"Environmental Claim" means any and all Losses (including expenditures for
investigation and remediation) incurred by reason of the presence, Release,
handling or transportation of Hazardous Materials or otherwise related to a
violation or alleged violation of Environmental Laws.
 
"Environmental Laws" means any and all Laws, permits, approvals, authorizations,
Orders and other requirements having the force and effect of law whether local,
state, provincial, territorial or national, at any time in force or effect
relating to:  (i) emissions, discharges, spills, Releases or threatened Releases
of Hazardous Materials; (ii) the use, treatment, storage, disposal, handling,
manufacturing, transportation or shipment of Hazardous Materials; (iii) the
regulation of storage tanks; or (iv) otherwise relating to pollution or the
environment, including the following statutes as now written and amended, and as
amended, including any and all regulations promulgated thereunder and any and
all state and local counterparts:  CERCLA, the Federal Water Pollution Control
Act, 33 U.S.C. §1251 et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq., the Solid Waste Disposal
Act, 42 U.S.C. §6901 et seq., the Emergency Planning and Community Right-to-Know
Act of 1986, 42 U.S.C. §11001 et seq., and the Safe Drinking Water Act, 42
U.S.C. §300f et seq. the Environmental Protection Act, RSO 1990, c. E.19, the
Ontario Water Resource Act, RSO 1990, c. 0.40, the Ontario Technical Standards
and Safety Act, 2000, RSO 2000, c.16, the Canadian Environmental Protection Act,
1999, S.C. 1999, c.33, the Fisheries Act, RSC 1985, c.F-14, Transportation of
Dangerous Goods Act, S.C. 1992, c.34, Soil, Ground Water and Sediment Standards
for Use Under Part XV.1 of the Environmental Protection Act (March 9, 2004).
 
4

--------------------------------------------------------------------------------


 
"Environmental Permit" means any authorization, permit or license issued by a
Governmental Authority under any Environmental Laws.
 
"ERISA" means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
 
"ERISA Affiliate" means, with respect to any Person, each corporation, trade or
business that is, along with such Person, part of the controlled group of
corporations, trades or businesses under common control within the meaning of
sections 414(b), (c), (m) or (o) of the Code.
 
"Escrow Account" means the escrow account established pursuant to the Escrow
Agreement.
 
"Escrow Amount" means $4,000,000.
 
"Escrow Agent" means the escrow agent designated by Coleman and reasonably
acceptable to Katy to act as agent under the Escrow Agreement.
 
"Escrow Agreement" means the escrow agreement to be entered into by and among
Purchasers, Coleman, Sellers and the Escrow Agent, substantially in the form
attached as Exhibit A hereto.
 
"Estimated Canadian Net Working Capital" means the good faith estimate of
Canadian Net Working Capital, as of the Closing Date, prepared by Katy,
determined in accordance with Schedule 2.1 and the Accounting Principles.
 
"Estimated Canadian Working Capital Overage" means the amount, if any, by which
the Estimated Canadian Net Working Capital exceeds the Target Canadian Net
Working Capital.
 
"Estimated Canadian Working Capital Underage" means the amount, if any, by which
the Target Canadian Net Working Capital exceeds the Estimated Canadian Net
Working Capital.
 
"Estimated US Net Working Capital" means the good faith estimate of US Net
Working Capital, as of the Closing Date, prepared by Woods US, determined in
accordance with the Accounting Principles.
 
"Estimated US Working Capital Overage" means the amount, if any, by which the
Estimated US Net Working Capital exceeds the Target US Net Working Capital.
 
"Estimated US Working Capital Underage" means the amount, if any, by which the
Target US Net Working Capital exceeds the Estimated US Net Working Capital.
 
"Federal Certificate" – As defined in Section 15.6.
 
"Federal Abeyance Letter" – As defined in Section 15.6.
 
5

--------------------------------------------------------------------------------


 
"Final Closing Balance Sheets" means the final balance sheets of Woods US and
Woods Canada, respectively, provided to Coleman and Purchasers in connection
with the calculation of the Final US Net Working Capital and Final Canadian Net
Working Capital.
 
"Final Canadian Net Working Capital" means the Canadian Net Working Capital as
set forth on the Final Closing Balance Sheets calculated in accordance with the
Accounting Principles.
 
"Final Inventory Adjustment Calculation" - As defined in Section 2.5(d).
 
"Final US Net Working Capital" means the US Net Working Capital as set forth on
the Final Closing Balance Sheets calculated in accordance with the Accounting
Principles.
 
"Financial Statements" – As defined in Section 6.1(a).
 
"Fundamental Representations" means the representations and warranties of
Sellers and Woods Canada contained in Section 7.1 (Due Formation), Section 7.2
(Capitalization), Section 7.3 (Ownership of Stock), Section 7.5 (Authority) and
the second sentence of Section 7.10(a) (Title to Purchased Assets).
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time.
 
"Governmental Authority" means:  (i) the government of the United States, Canada
or other applicable multinational, federal, provincial, state, municipal or
local jurisdiction; (ii) any state or political subdivision thereof; (iii) and
any entity, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
public, private or industry regulatory authority, whether foreign, federal,
state or local.
 
"Hazardous Material" means (i) all substances, wastes, pollutants, contaminants
and materials (collectively, "Substances") regulated, or defined or designated
as hazardous, extremely or imminently hazardous, dangerous, deleterious or
toxic, under the following federal statutes and their state counterparts, as
well as these statutes' implementing regulations:  the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. ("CERCLA"); the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. Section 136 et seq; the Atomic Energy Act, 42 U.S.C. Section 22011 et
seq; the Hazardous Materials Transportation Act, 42 U.S.C. Section 1801 et seq;
the Environmental Protection Act, RSO 1990, c. E.19, the Ontario Water Resources
Act, RSO 1990, c. 0.40, the Canadian Environmental Protection Act, 1999, the
Fisheries Act 1985, c. F-14 and the Transportation of Dangerous Goods Act, S.C.
1992, c.34, S.C. 1999, c.33 (ii) all Substances with respect to which any
Governmental Authority otherwise requires environmental investigation,
monitoring, reporting, or remediation; (iii) petroleum and petroleum products
and by products including crude oil and any fractions thereof; (iv) natural gas,
synthetic gas, and any mixtures thereof; and (v) radon, radioactive substances,
asbestos, urea formaldehyde, and polychlorinated biphenyls ("PCBs").
 
6

--------------------------------------------------------------------------------


 
"Identified Inventory" shall mean the inventory identified as Lowe's inventory
set forth on Schedule 1.5 attached hereto.
 
"Indebtedness" shall mean (a) all indebtedness for borrowed money or for the
deferred purchase price of property or services (including reimbursement and all
other obligations with respect to surety bonds, letters of credit and bankers'
acceptances, whether or not matured), including the current portion of such
indebtedness, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations, (d) all guarantees of
any of the items set forth in clauses (a) - (c) above and (e) accrued interest
on any item set forth in clauses (a) - (c) above.
 
"Indemnified Party" - As defined in Section 12.4(a).
 
"Indemnifying Party" - As defined in Section 12.4(a).
 
"Indemnity Deductible" – As defined in Section 12.3.
 
"Indemnity Escrow Agent" – As defined in Section 16.6(c).
 
"Indemnity Escrow Agreement" – As defined in Section 16.6(c).
 
"Indemnity Escrow Amount" – As defined in Section 16.6(c).
 
"Indemnity Escrow Fund"– As defined in Section 16.6(c).
 
"Independent Auditors" - As defined in Section 2.4(d).
 
"Information" means all confidential technical, commercial and other information
that is furnished or disclosed by a party to another party, including
information regarding such party's (and its subsidiaries' and Affiliates')
organization, personnel, business activities, customers, policies, assets,
finances, costs, sales, revenues, technology, rights, obligations, liabilities
and strategies.
 
"Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether or not patentable and whether
or not reduced to practice), all improvements, and all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and reexaminations;
(b) all trademarks, service marks, trade dress, logos, trade names, slogans,
Internet domain names, Internet addresses, copyrights, corporate names and
rights in telephone numbers, together with all translations, adaptations,
derivations and combinations and including all associated goodwill, and all
applications, registrations and renewals thereof; (c) all trade secrets and
confidential business information, including ideas, research and development,
know how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, models, drawings, notes, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals; (d) all computer software (excluding shrinkwrap
and off the shelf software), including all source code, object code, executable
code, script, firmware, HTML code, development tools, files, records, data, data
bases, data models and database structures, and related documentation,
regardless of the media on which it is recorded and all Internet sites (and all
contents of the sites); (e) all advertising, marketing or promotional materials;
(f) all other proprietary rights; (g) all licenses for the foregoing; and (h)
all copies and tangible embodiments of any of the foregoing (in whatever form or
medium).
 
7

--------------------------------------------------------------------------------


 
"Interim Balance Sheet" means, for each of Woods US and Woods Canada, the
unaudited balance sheet included in the Interim Financial Statements.
 
"Interim Balance Sheet Date" means August 24, 2007.
 
"Interim Financial Statements" - As defined in Section 6.1(b).
 
"Inventory" means inventory held for sale and resale and all raw materials, work
in process, finished products, wrapping, supply and packaging items and similar
items.
 
"Inventory Adjustment" - As defined in Section 2.5(b).
 
"Inventory Adjustment Period" - As defined in Section 2.5(a).
 
"IRS" means the United States Internal Revenue Service.
 
"ITA" – As defined in Section 15.6.
 
"Law" means any law, statute, code, regulation, ordinance, rule, Order, or
governmental requirement enacted, promulgated, entered into, agreed, imposed or
enforced by any Governmental Authority.
 
"Lease" - As defined in Section 7.13(b).
 
"Leased Real Property" means all real property leased or subleased by Woods US
or Woods Canada, licensed to Woods US or Woods Canada, or otherwise used or
occupied by Woods US or Woods Canada other than the Retained Leased Property.
 
"Liabilities" means any obligation or liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated and whether due or to become
due), including any liability for Taxes.
 
"Lien" means any mortgage, lien, charge, restriction, pledge, security interest,
option, lease or sublease, claim, right of any third party, easement,
encroachment or encumbrance or other charge or right of others of any kind or
nature.
 
"Losses" means with respect to any Person, any loss, judgment, damage, award,
Liability, assessments, fine, penalty, deficiency fee, cost, tax or expense
including all interest, penalties, reasonable attorneys' fees and expenses and
all amounts paid or incurred in connection with any cause of action, suit,
demand, proceeding, investigation or claim by any third party (including any
Governmental Authority) against or affecting such Person and the investigation,
defense or settlement of the foregoing.  Notwithstanding the foregoing, in no
case shall Losses include any punitive damages.
 
8

--------------------------------------------------------------------------------


 
"Material Adverse Change" means a change that is or would reasonably be expected
to be materially adverse to (a) the operations, condition (financial or
otherwise), business, properties, assets or liabilities of Woods US or Woods
Canada, taken as a whole, (b) Woods US's or Woods Canada's relations with its
executive management, any Material Suppliers or Material Customers or (c) the
ability of Sellers to consummate the transactions contemplated hereby or perform
their obligations hereunder; provided, that none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Change: (i) any adverse
change or development relating to United States, Canadian or other applicable
financial, banking or securities markets generally or (ii) national or
international political or social conditions or (iii) any adverse change in or
effect on the industry in which Woods US or Woods Canada operates generally (and
which is not specific to Woods US or Woods Canada and which does not affect
Woods US or Woods Canada disproportionately as compared to other companies which
compete with Woods US or Woods Canada, respectively), (iv) changes in price of
raw materials of Woods US or Woods Canada (except to the extent such changes in
price affects Woods US or Woods Canada in a materially disproportionate manner
as compared to other similarly situated enterprises), (v) disclosure of the fact
that the Purchasers are the prospective acquirors of Woods US or Woods Canada,
(vi) the announcement, pendency or completion of the transactions contemplated
by this Agreement, (vii) compliance with the terms of, or the taking of any
action required by, this Agreement, or (viii) changes resulting directly from
actions of the Purchasers other than operation of Purchasers’ business.
 
"Most Recent Year-End Balance Sheets" means the unaudited balance sheet of Woods
US and Woods Canada as of December 31, 2006.
 
"Most Recent Year-End Balance Sheet Date" means December 31, 2006.
 
"Most Recent Year-End Financial Statements" means Financial Statements as of,
and for the year ended, December 31, 2006.
 
"Multiemployer Plan" - As defined in Section 7.22(a)(i).
 
"Non-Controlling Party" - As defined in Section 12.3(d).
 
"Objection Notice" - As defined in Section 12.3(b).
 
"Order" means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by, or settlement agreement with, a Governmental Authority.
 
"Ordinary Course" means the ordinary course of business of Sellers and Woods
Canada, consistent with past practice and custom (including with respect to
quantity and frequency).
 
"Payoff Letter" - As defined in Section 2.2(d).
 
"PCBs" - As defined in clause (v) of the definition of Hazardous Material.
 
9

--------------------------------------------------------------------------------


 
"Pentland" means any Liabilities arising under the terms of the Stock Purchase
Agreement dated December 2, 1996 among Katy, Pentland U.S.A. Inc. and Medallion
Shoe Corporation.
 
"Permits" means all permits, authorizations, approvals, decisions, zoning
orders, franchises, registrations, licenses, filings, certificates, variances or
similar rights granted by or obtained from any Governmental Authority, including
Environmental Permits.
 
"Permitted Liens" means (a) liens for Taxes recorded on the Final Closing
Balance Sheets, (b) liens for Taxes not yet due and payable, (c) landlord and
lessor liens existing under the terms and conditions of leases of real or
personal property, but not any such lien that has arisen or exists as a result
of a default or breach by either Woods US or Woods Canada of any obligation
thereunder or the failure of any condition thereunder to be satisfied, (d) liens
on Retained Assets, (e) mechanic's, materialmen's and similar liens arising or
incurred in the Ordinary Course which liens relate to obligations not yet due on
payable and have not had and are not reasonably likely to have a Material
Adverse Effect and (f) restrictions on the ownership or transfer of securities
arising under applicable securities Laws.
 
"Person" means any natural person, corporation, partnership, limited liability
company, joint venture, trust, association or unincorporated entity of any kind.
 
"Post Closing Tax Return" – As defined in Section 15.2.
 
"Prepaids" means all deposits and advances, prepaid expenses and other prepaid
items of Woods US, to the extent the foregoing are transferable to US Purchaser,
or of Woods Canada, and the full amount thereof is realizable by US Purchaser or
Woods Canada after the Closing, but not including any prepaid insurance, taxes
and licenses.
 
"Purchase Price" means the Base Purchase Price paid by Purchasers for the
Purchased Assets, Assumed Liabilities, the Shares, the US Related Assets and the
Canadian Related Assets pursuant to this Agreement, as such amount may be
adjusted pursuant to Sections 2.3 and 2.4 of this Agreement.
 
"Purchase Price Allocation Schedule" – As defined in Section 2.8.
 
"Purchased Assets" means all assets, rights and properties owned or held by
Woods US on the Closing Date, whether or not carried and reflected on the books
of Woods US and whether tangible or intangible, except for the US Retained
Assets, including the following:
 
(a)  Cash;
 
(b)  Accounts Receivable;
 
(c)  Prepaids;
 
(d)  Inventory of Woods US;
 
10

--------------------------------------------------------------------------------


 
(e)  all tangible assets, including vehicles and other transportation equipment,
machinery, equipment, tools, spare parts, operating supplies, furniture and
office equipment, fixtures, leasehold improvements, telephone systems,
telecopiers, photocopiers and computer hardware of Woods US located at the
Leased Real Property and the tangible assets located at the Retained Leased
Property that are listed on Exhibit A to the Bill of Sale;
 
(f)  all of Woods US's right, title and interest in and to the Leased Real
Property other than the Retained Leased Property;
 
(g)  all of Woods US's right, title and interest in, to or under the Assumed
Contracts to the extent transferable or assignable to US Purchaser;
 
(h)  all of Woods US's right, title and interest in and to the Intellectual
Property to the extent transferable or assignable to US Purchaser;
 
(i)  all Permits of Woods US to the extent transferable or assignable to US
Purchaser;
 
(j)  all of Woods US's right, title and interest in choses in action, claims and
causes of action or rights of recovery or set-off of every kind and character,
including under warranties, guarantees and indemnitees in respect of any
Purchased Assets and Assumed Liabilities;
 
(k)  all of Woods US's files, papers, documents and records, including credit,
sales and accounting records, price sheets, catalogues and sales literature,
books, processes, advertising material, stationery, office supplies, forms,
manuals, correspondence, logs, employment records and any other information
reduced to writing in respect of any Purchased Assets and Assumed Liabilities;
 
(l)  a copy of Woods US's general ledgers and books of original entry;
 
(m)  Woods US's right title and interest in the PeopleSoft software to the
extent transferable or assignable; and
 
(n)  any refunds or credits for Taxes that are related to Assumed Taxes.
 
"Purchasers" mean the US Purchaser and the Canadian Purchaser.
 
"Purchasers' Indemnitees" - As defined in Section 12.1.
 
"Quarterly Inventory Adjustment Calculation" - As defined in Section 2.5(b).
 
"Release" means adding, depositing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping.
 
"Response" - As defined in Section 12.3(b).
 
11

--------------------------------------------------------------------------------


 
"Restricted Actions" shall mean any of the following: (i) Katy shall sell,
dispose or convey (whether by merger or otherwise) substantially all of the
assets which it currently owns other than sales of inventory in the ordinary
course of business, or (ii) Katy shall dissolve or liquidate.
 
"Retained Contracts" means the Contracts listed on Schedule 1.6 attached hereto.
 
"Retained Entity" means Glit/Gemtex, Ltd., a Canadian corporation.
 
"Retained Lease" means that certain Lease dated as of March 12, 1993 by and
between AMS Development Company, Inc. and Woods Industries, Inc., as
successor-in-interest to Woods Wire Products Acquisition Corp., as amended by
Modification of Lease dated as of October 5, 1994.
 
"Retained Leased Property" means the manufacturing facility located at 511 Third
Avenue, SW, Carmel, Indiana.
 
"Sellers' Indemnitees" - As defined in Section 12.2.
 
"Sellers' Knowledge" means the actual knowledge of Anthony Castor, Amir
Rosenthal, Phil Reinkemeyer, Chris Anderson, Yvan Carriere, Gordon Underwood,
Mike Griesi, Greg Chandler, Vick Poopalasingham and Trish Irbe, in each case,
after due inquiry and reasonable investigation.
 
"Shares" means all of the outstanding common shares of Woods Canada.
 
"Share Purchase Price" means the amount paid to Katy in respect of Woods Canada
as set forth on Schedule 2.2.
 
"Subsidiary" means, with respect to any Person, any other Person in which such
Person has direct or indirect equity or other ownership interest that represents
fifty percent (50%) or more of the aggregate equity or other ownership interest
in such other Person, or has the power to vote or direct the voting of
sufficient securities to elect a majority of the directors, governors, or
persons holding similar positions or performing similar functions.
 
"Substances" - As defined in clause (i) of the definition of Hazardous Material.
 
"Target Canadian Net Working Capital means $5,903,000.  Attached hereto as
Schedule 2.1 is a schedule that shows the calculations used to establish the
Target Canadian Net Working Capital.
 
"Target US Net Working Capital" means $35,421,000.  Attached hereto as Schedule
2.1 is a schedule that shows the calculations used to establish the Target US
Net Working Capital.
 
"Tax Authority" means any Governmental Authority responsible for administrating
Laws relating to Taxes
 
12

--------------------------------------------------------------------------------


 
"Tax Claim" means (i) a written notice of intent to audit, examine, or conduct
another proceeding, (ii) a written notice of deficiency, (iii) a written notice
of reassessment, (iv) a written proposed readjustment, (v) a written assertion
of claim, or (vi) a written demand, in each case by or from, a Tax Authority
with respect to any Taxes or Tax Returns of Woods Canada, or the Sellers.
 
"Tax Contest" – As defined in Section 15.3.
 
"Tax Escrow Agent" means a financial institution mutually acceptable to Canadian
Seller and Canadian Purchaser as escrow agent.
 
"Tax Return" means any report, return declaration, election, designation, form,
notice, information return, statement or other information filed with or
required to be supplied in connection with any Taxes.
 
"Taxes" means all taxes, charges, fees, duties (including customs duties),
unclaimed property liabilities, levies or other assessments, including net
income, gross income, capital gains, gross receipts, net receipts, gross
proceeds, net proceeds, ad valorem, profits, real and personal property
(tangible and intangible), gaming, sales, use, franchise, capital, excise, value
added, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational, windfall profits, license, payroll, employment, environmental,
capital stock, disability, severance, employee's income withholding, other
withholding, health, pension, unemployment and Social Security taxes, which are
imposed by any Tax Authority, and other taxes, charges or fees assessed by any
Tax Authority, including any interest, penalties or additions to tax
attributable thereto including the Goods and Services Tax, the Harmonized Sales
Tax, the Quebec Sales Tax and the various provincial retail sales taxes in
Canada.
 
"Transaction Bonuses" means the bonuses identified in Section 7.21(c)(ii) of the
Disclosure Schedule.
 
"Transfer Taxes" means any and all transfer, sales, use, purchase, intangible
stamp, or similar Taxes imposed on a Party hereto as a result of the transfer of
any Purchased Assets or the Shares pursuant to transactions contemplated by this
Agreement.
 
"Transferred Employee" - As defined in Section 14.1(a).
 
"U.L." – As defined in Section 7.26.
 
"U.L. Licenses" – As defined in Section 7.26.
 
"US Benefit Plans" - As defined in Section 7.21(a).
 
"US Business" means the manufacturing and marketing by Woods US of extension
cords, multi-outlet products, garden lighting, landscape lighting, timers and
home controls.
 
"US Net Working Capital" means the Current Assets of Woods US minus the Current
Liabilities of Woods US which shall be calculated in accordance with the
Accounting Principles.
 
13

--------------------------------------------------------------------------------


 
"US Post Closing Adjustment Amount" – As defined in Section 2.4(e).
 
"US Purchaser" means a new subsidiary of Coleman to be formed in Delaware prior
to the Closing Date.
 
"US Related Assets" means assets that are used in the US Business but not owned
or leased directly by Woods US as set forth on Schedule 1.4.
 
"US Retained Assets" means the following:
 
(a)  Woods US's corporate seal, minute books and stock record books, the general
ledgers and books of original entry, all tax returns and other tax records,
reports, data, files and documents;
 
(b)  all of Woods US's Accounts Receivable that are owed to it by its
Affiliates;
 
(c)  the Retained Lease and the Retained Leased Property;
 
(d)  the Retained Contracts;
 
(e)  all tangible assets located at the Retained Leased Property other than
those set forth on Exhibit A to the Bill of Sale;
 
(f)  income Tax assets allocated by Katy to Woods US and any refunds or credits
with respect to or arising from any Taxes (other than Assumed Taxes);
 
(g)  prepaid insurance allocated by Katy to Woods US;
 
(h)  the $480,000 long-term Accounts Receivable from Orgill;
 
(i)  all right, title and interest in choses of action, claims and causes of
action or rights of recovery or set-off of every kind and character, including
under warranties, insurance policies, guarantees and indemnitees of Woods US,
but only to the extent related solely to another US Retained Asset or US
Retained Liability (and not related to any Purchased Asset or Assumed
Liability);
 
(j)  the capital stock of TTI Holdings, Inc. a Delaware corporation;
 
(k)  the rights of Woods US under this Agreement;
 
(l)  all right, title and interest in any insurance policies of Woods US,
including those identified in Section 7.18 of the Disclosure Schedule, together
with the right to make claims thereunder and to seek refunds of premiums paid on
account thereof;
 
(m)  all right, title and interest in, to and under the assets of Woods US
identified on Schedule 1.1; and
 
(n)  all prepaid insurance, taxes and licenses.
 
14

--------------------------------------------------------------------------------


 
"US Retained Liabilities" - As defined in Section 2.7.
 
"WARN Act" – As defined in Section 14.3.
 
"Work" – As defined in Section 5.11.
 
1.3  Interpretation.  Unless the context of this Agreement otherwise requires,
(a) words of any gender shall be deemed to include each other gender, (b) words
using the singular or plural number shall also include the plural or singular
number, respectively, (c) references to "hereof", "herein", "hereby" and similar
terms shall refer to this entire Agreement, (d) all references in this Agreement
to Articles, Sections and Exhibits shall mean and refer to Articles, Sections
and Exhibits of this Agreement, (e) all references to statutes and related
regulations shall include all amendments of the same and any successor or
replacement statutes and regulations, (f) references to any Person shall be
deemed to mean and include the successors and permitted assigns of such Person
(or, in the case of a Governmental Authority, Persons succeeding to the relevant
functions of such Person) and (g) "including" shall mean "including without
limitation".
 
ARTICLE II
 
Purchase and Sale, Purchase Price,
 
Allocation and Other Related Matters
 
2.1  Purchase of Purchased Assets and Shares and Assumption of Assumed
Liabilities.  Upon the terms and subject to the conditions of this Agreement, at
the Closing on the Closing Date, (a) Woods US shall sell, assign, convey,
transfer and deliver to US Purchaser, and US Purchaser shall acquire from Woods
US, the Purchased Assets free and clear of all Liens other than Permitted Liens,
(b) Katy shall sell assign and transfer to Canadian Purchaser, and Canadian
Purchaser shall purchase from Katy, the Shares, free and clear of all Liens
(other than restrictions on the ownership or transfer of securities arising
under applicable securities Laws) with all rights and benefits attaching thereto
and (c) US Purchaser shall assume the Assumed Liabilities.  Notwithstanding
anything herein to the contrary, the US Retained Assets and the US Retained
Liabilities will be retained by Woods US and not sold, assigned, conveyed,
transferred or delivered to US Purchaser hereunder and the Canadian Retained
Assets and Canadian Retained Liabilities will be transferred to Katy prior to
the Closing pursuant to Section 5.9.
 
2.2  Payment of the Purchase Price.  The Purchase Price shall be payable as
follows:
 
(a)  Subject to the terms and conditions hereof, at the Closing, US Purchaser
shall pay, by wire transfer of immediately available funds, the Asset Purchase
Price and the Canadian Purchaser shall pay the Share Purchase Price.  The Asset
Purchase Price shall be reduced by the Transaction Bonuses of Woods US, any
amount applicable to Woods US owed pursuant to Section 2.2(d) and the Escrow
Amount.  The Share Purchase Price shall be reduced by the Transaction Bonuses of
Woods Canada and any amount applicable to Woods Canada owed pursuant to Section
2.2(d).
 
15

--------------------------------------------------------------------------------


 
(b)  At the Closing, the US Purchaser shall pay by wire transfer of immediately
available funds the Escrow Amount to the Escrow Agent to be held in the Escrow
Account in accordance with the terms and conditions of the Escrow
Agreement.  The Escrow Amount shall be released from escrow pursuant to the
terms and conditions of the Escrow Agreement.
 
(c)  At the Closing, the US Purchaser shall pay by wire transfer of immediately
available funds, the Transaction Bonuses applicable to the employees of Woods US
and the Canadian Purchaser shall pay by wire transfer of immediately available
funds, the Transaction Bonuses applicable to the employees of Woods Canada, each
less any amount to be withheld for tax purposes.
 
(d)  At the Closing, the US Purchaser and Canadian Purchaser, as applicable,
shall pay, by wire transfer of immediately available funds, to each holder of
the Indebtedness indicated on Schedule 2.2(d), the amount then due to each such
holder pursuant to payoff letters and other documentation in form reasonably
acceptable to Coleman and Purchasers evidencing the amount of the Indebtedness
and releasing Woods Canada and the Purchased Assets, as applicable, of all
Liabilities with respect to the Indebtedness upon such payment (each, a "Payoff
Letter").  At the Closing, Sellers shall deliver copies of the Payoff Letters to
Coleman and Purchasers.
 
2.3  Pre Closing Purchase Price Adjustment.
 
(a)  At least three (3) Business Days prior to the Closing Date, Woods US shall
provide to Coleman and US Purchaser the Estimated US Net Working Capital,
without giving effect to any of the transactions contemplated hereby, in the
form of Schedule 2.3(a), together with related supporting schedules,
calculations and documentation and, if any, the resulting Estimated US Working
Capital Overage or Estimated US Working Capital Underage.  On the Closing Date,
the Purchase Price shall be adjusted by either (i) increasing the Asset Purchase
Price by the Estimated US Working Capital Overage or decreasing the Asset
Purchase Price by the Estimated US Working Capital Underage.
 
(b)  At least three (3) Business Days prior to the Closing Date, Katy shall
provide to Coleman and Canadian Purchaser the Estimated Canadian Net Working
Capital, without giving effect to any of the transactions contemplated hereby,
in the form of Schedule 2.3(b), together with related supporting schedules,
calculations and documentation and, if any the resulting Estimated Canadian
Working Capital Overage or Estimated Canadian Working Capital Underage.  On the
Closing Date, the Purchase Price shall be adjusted by either (i) increasing the
Shares Payment Amount by the Estimated Canadian Working Capital Overage or
decreasing the Shares Payment Amount by the Estimated Canadian Working Capital
Underage.
 
2.4  Post Closing Purchase Price Adjustment.  (a)    Within sixty (60) days
after the Closing Date, Coleman and Purchasers shall provide to Sellers a
statement (the "Closing Statement"), together with related supporting schedules,
calculations and documentation, which sets forth in reasonable detail the Final
US Net Working Capital and the Final Canadian Net Working Capital as of the
Closing Date as reflected on the Final Closing Balance Sheets, without giving
effect to any of the transactions contemplated hereby.  The Final US Net Working
Capital and the Final Canadian Net Working Capital as set forth on the Closing
Statement shall be calculated in accordance with the Accounting Principles.
 
16

--------------------------------------------------------------------------------


 
(b)  Within thirty (30) days after the Closing Statement is delivered to Sellers
pursuant to Section 2.4(a), Sellers shall complete their examination thereof and
shall deliver to Coleman and Purchasers either (i) a written acknowledgement
accepting the Closing Statement; or (ii) a written report setting forth in
reasonable detail any proposed adjustments to the Closing Statement ("Adjustment
Report").  If Sellers fail to respond to Coleman and Purchasers within such
thirty (30) day period, Sellers shall be deemed to have accepted and agreed to
the Closing Statement as delivered pursuant to Section 2.4(a).
 
(c)  In determining the Post Closing Adjustment Amounts, Sellers and Purchasers
shall make available to each other's representatives reasonable access to the
work papers used by them in the preparation of the Closing Statement and
Adjustment Report and reasonable access to each other's personnel and
representatives responsible for the preparation of the Closing Statement and
Adjustment Report.
 
(d)  In the event Sellers, Coleman and Purchasers fail to agree on any of
Sellers' proposed adjustments contained in the Adjustment Report within thirty
(30) days after Coleman and Purchasers receive the Adjustment Report, then
Sellers, Coleman and Purchasers agree that a mutually acceptable nationally
recognized independent accounting firm or other mutually acceptable nationally
recognized financial services provider ("Independent Auditors") shall make the
final determination with respect to the correctness of the proposed adjustments
in the Adjustment Report in light of the terms and provisions of this
Agreement.  Coleman, Purchasers and Sellers shall use their commercially
reasonable efforts to select the Independent Auditors within ten (10) days of
the expiration of such thirty (30) day period and to cause the Independent
Auditors to resolve all disagreements as soon as practicable, but in any event
within sixty (60) days after submission of the dispute to the Independent
Auditors.  The Independent Auditors will review only those items and amounts
specifically submitted by the Sellers and Coleman and Purchasers and for each
disputed item or amount, the Independent Auditor will be limited to selecting
either (a) the calculation of the disputed amount set forth on the Closing
Statement or (b) the calculation of the disputed amount set forth on the
Adjustment Report.  The decision of the Independent Auditors with respect to the
Final US Net Working Capital and/or the Final Canadian Net Working Capital, as
applicable, shall be final and binding on Sellers, Coleman and
Purchasers.  Sellers and Purchasers shall each pay one-half of the Independent
Auditors' fees and expenses incurred in connection with this Section 2.4(d).
 
(e)  Post Closing Adjustment Amount.
 
i.  
Based on the final determination of the Final US Net Working Capital, the
parties shall calculate the "US Post Closing Adjustment Amount", which shall
equal the Estimated US Net Working Capital less the Final US Net Working
Capital.  If the US Post Closing Adjustment Amount is a positive number, then an
amount representing a reduction in the Asset Purchase Price equal to such number
shall be paid to the US Purchaser out of the Escrow Amount in accordance with
the Escrow Agreement; provided that if the Escrow Amount is insufficient to pay
the entire US Post Closing Adjustment Amount, then the remainder shall be paid
by Woods US to the US Purchaser within five (5) Business Days of such final
determination, by wire transfer of immediately available funds.  If the US Post
Closing Adjustment Amount is a negative number, then an amount representing
additional Asset Purchase Price equal to the absolute value of such number shall
be paid by US Purchaser to Woods US within five (5) Business Days of such final
determination, by wire transfer of immediately available funds.

 
17

--------------------------------------------------------------------------------


 
ii.  
Based on the final determination of the Final Canadian Net Working Capital, the
parties shall calculate the "Canadian Post Closing Adjustment Amount", which
shall equal the Estimated Canadian Net Working Capital less the Final Canadian
Net Working Capital.  If the Canadian Post Closing Adjustment Amount is a
positive number, then an amount representing a reduction in the Stock Purchase
Payment equal to such number shall be paid out of the Escrow Amount to the
Canadian Purchaser in accordance with the Escrow Agreement; provided that if the
Escrow Amount is insufficient to pay the entire Canadian Post Closing Adjustment
Amount, then the remainder shall be paid by Katy to the Canadian Purchaser
within five (5) Business Days of such final determination, by wire transfer of
immediately available funds.  If the Canadian Post Closing Adjustment Amount is
a negative number, then an amount representing additional Stock Purchase Payment
equal to the absolute value of such number shall be paid by Canadian Purchaser
to Katy within five (5) Business Days of such final determination, by wire
transfer of immediately available funds.

 
2.5  Post-Closing Inventory Adjustment.
 
(a)  Coleman agrees that during the one (1) year following the Closing (the
"Inventory Adjustment Period"), the Purchasers shall use commercially reasonable
efforts to sell the Identified Inventory.  The parties agree "commercially
reasonable efforts" shall not require the Purchasers to retain any third parties
to sell the Identified Inventory.
 
(b)  Within fifteen (15) days after the end of each fiscal quarter during the
Inventory Adjustment Period, Purchasers shall provide to Sellers a calculation
of the Inventory Adjustment (the "Quarterly Inventory Adjustment Calculation"),
based upon the amount of remaining Identified Inventory as of the end of such
fiscal quarter.  The "Inventory Adjustment" shall be equal to the 50% of the
difference between (a) the net book value of the remaining Identified Inventory
minus (b) $1,000,000.
 
(c)  If a Quarterly Inventory Adjustment Calculation reflects an Inventory
Adjustment that is less than the outstanding balance in the Escrow Account as of
the end of such fiscal quarter, then an amount equal to excess of the balance in
the Escrow Account over the Inventory Adjustment for such fiscal quarter shall
be released to the Sellers out of the Escrow Amount in accordance with the
Escrow Agreement, provided that no release shall be made from the Escrow Account
pursuant to this Section 2.5(c) unless the procedures set forth in Section 2.4
have been completed, including any payments required by Section 2.4(e).
 
18

--------------------------------------------------------------------------------


 
(d)  Within (15) days after the end of the Inventory Adjustment Period, the
Purchasers shall provide to Sellers a calculation of the Inventory Adjustment
(the "Final Inventory Adjustment Calculation"), based upon the amount of
remaining Identified Inventory as of the end of the Inventory Adjustment
Period.  If the Final Inventory Adjustment Calculation reflects an Inventory
Adjustment that is a positive number, then an amount representing a reduction in
the Asset Purchase Price equal to such number shall be paid to the Purchasers
out of the Escrow Amount in accordance with the Escrow Agreement; provided that
if the Escrow Amount is insufficient to pay the entire Inventory Adjustment,
then the remainder shall be paid by the Sellers to the Purchasers within five
(5) Business Days of receipt by Sellers of such Final Inventory Adjustment
Calculation, by wire transfer of immediately available funds.  If the Inventory
Adjustment is a negative number, then no adjustments shall be made and the
remaining Escrow Amount shall be released to the Sellers in accordance with the
Escrow Agreement, provided that no release shall be made from the Escrow Account
pursuant to this Section 2.5(d) until such time as the procedures set forth in
Section 2.4 have been completed, including any payments required by Section
2.4(e).
 
2.6  Assumed Liabilities.  As additional consideration for the purchase of the
Purchased Assets, US Purchaser shall, at the Closing, by its execution and
delivery of an Assumption Agreement substantially in the form of Exhibit B (the
"Assumption Agreement"), assume, agree to perform, and in due course pay and
discharge, only the following obligations and liabilities of Woods US relating
to the US Business (collectively, the "Assumed Liabilities"):
 
(a)  accounts payable of Woods US incurred in the Ordinary Course, but only to
the extent reflected or reserved for on the Final Closing Balance Sheets for
Woods US as Current Liabilities;
 
(b)  accrued expenses of Woods US to the extent reflected or reserved for on the
Final Closing Balance Sheet of Woods US as Current Liabilities; excluding, for
the avoidance of doubt, any (i) accrued expenses relating to any employees of
Woods US other than the Transferred Employees, (ii) accrued expenses included in
the US Retained Liabilities or (iii) accrued Taxes other than those that
constitute Assumed Taxes.
 
(c)  the obligations and liabilities of Woods US arising after the Closing Date
under Assumed Contracts; provided, however, US Purchaser is not assuming any
Liabilities of Woods US in respect of a breach of or default under any such
Assumed Contracts prior to the Closing Date; and
 
(d)  liabilities for Assumed Taxes.
 
2.7  Retained Liabilities.  US Purchaser shall not assume or pay any, and Woods
US shall continue to be responsible for each, Liability of Woods US whether or
not relating to the US Business, not expressly assumed by US Purchaser in
Section 2.6 (collectively, the "US Retained Liabilities").  Specifically,
without limiting the foregoing, the US Retained Liabilities shall include the
following:
 
(a)  any Liability arising out of or relating to the closing of the
manufacturing facility located at the Retained Leased Property;
 
19

--------------------------------------------------------------------------------


 
(b)  any Indebtedness of Woods US;
 
(c)  any Liability relating to Pentland;
 
(d)  accrued expenses relating to any employees of Woods US other than the
Transferred Employees;
 
(e)  all obligations and Liabilities arising out of any claim, action, suit or
proceeding, including Environmental Claims, with respect to the Purchased Assets
for which the actions, omissions or events giving rise to the claim, action,
suit or proceeding occurred on or prior to the Closing Date, notwithstanding the
discovery of those actions, omissions or events after the Closing Date or the
disclosure thereof in the Disclosure Schedule;
 
(f)  any Liability arising out of or relating to the US Retained Assets;
 
(g)  any Liability of Katy allocated to Woods US including but not limited to
Liabilities arising out of or related to workers' compensation, general
liability or health insurance;
 
(h)  any Liability (whether direct or as a result of successor liability,
transferee liability, joint and several liability, or contractual liability) of
Woods US for Taxes (including all income Taxes of Woods US incurred on, after,
or before the Closing Date) that are unrelated to the Purchased Assets, the US
Business, or the Transferred Employees (whether accrued or payable on, after, or
before the Closing Date and whether or not reserved for on the Final Closing
Balance Sheets) and any Liability (whether direct or as a result of transferee
liability, joint and several liability, or contractual liability) for Taxes
(other than Assumed Taxes) for periods (or portions thereof) ending on the
Closing Date that are related to the Purchased Assets, the US Business, or the
Transferred Employees (whether accrued or payable on, after, or before the
Closing Date and whether or not reserved for on the Final Closing Balance
Sheets);
 
(i)  any Liability arising from claims, proceedings or causes of action
resulting from property damage (including cargo claims) or personal injuries
(including death) caused by products sold or services rendered by Woods US,
notwithstanding the disclosure thereof in the Disclosure Schedule;
 
(j)  any Liability arising from guarantees, warranty claims or other Contract
terms with respect to products sold or services rendered by Woods US;
 
(k)  any pension, retirement, deferred compensation or similar Liability;
 
(l)  any accrued insurance charges or insurance claims, retroactive insurance
rate adjustments or insurance premiums payable for pre-Closing periods;
 
(m)  any Change of Control Payment; and
 
(n)  any amounts payable by Woods US to its Affiliates.
 
20

--------------------------------------------------------------------------------


 
2.8  Allocation.  Within sixty (60) days of the determination of the Final
Closing Balance Sheet,  US Purchaser shall provide to Woods US a schedule
allocating the Asset Purchase Price (and Assumed Liabilities) among the
Purchased Assets (the "Purchase Price Allocation Schedule").  The Purchase Price
Allocation Schedule will be prepared in accordance with the applicable
provisions of the Code and the methodologies set forth in Schedule 2.8.  US
Purchaser and Woods US agree for all Tax reporting purposes to report the
transactions in accordance with the Purchase Price Allocation Schedule unless
otherwise required by a determination of a Taxing Authority that is
final.  Woods US and the US Purchaser shall make appropriate adjustments to the
Purchase Price Allocation Schedule to reflect changes in the Asset Purchase
Price.
 
ARTICLE III
 
Closing and Closing Date Deliveries
 
3.1  Closing.  The term "Closing" as used herein shall refer to (i) the actual
conveyance, transfer, assignment and delivery of the Purchased Assets to US
Purchaser in exchange for the Asset Purchase Price delivered to Woods US and
(ii) the conveyance, transfer, sale and delivery of the Shares to Canadian
Purchaser in exchange for the Share Purchase Price delivered to Katy.  The
Closing shall take place at the offices of Winston & Strawn LLP, 35 West Wacker
Drive, Chicago, Illinois 60601, at 10:00 a.m. local time on November 30, 2007,
or at such other place and time or on such other date as is mutually agreed to
in writing by Katy and Coleman ("Closing Date").
 
3.2  Closing Deliveries by Sellers.  At the Closing, Sellers shall deliver to
Coleman and Purchasers:
 
(a)  A Bill of Sale and Assignment Agreement, substantially in the form of
Exhibit C (the "Bill of Sale"), as executed by Woods US;
 
(b)  Conveyance Instrument for Canadian Related Assets;
 
(c)  Share certificates representing all of the Shares, with Share powers in
proper form for transfer, duly executed by Katy;
 
(d)  Receipt for Asset Purchase Price and Share Purchase Price;
 
(e)  A certificate of the Secretary or an Assistant Secretary for each of Katy,
Woods US and Woods Canada, respectively, certifying as to:  (i) its certificate
and articles of incorporation or similar governing documents, as certified by
the authority in the jurisdiction of its incorporation, not earlier than ten
(10) days prior to the Closing Date; (ii) its by-laws, as amended; (iii)
resolutions of its Board of Directors authorizing and approving the execution,
delivery and performance by it of this Agreement and any agreements,
instruments, certificates or other documents executed by it pursuant to this
Agreement, and (iv) the incumbency and signatures of its officers;
 
(f)  Resolution of the Board of Directors of Woods Canada authorizing the sale
and transfer of the Shares;
 
21

--------------------------------------------------------------------------------


 
(g)  A certificate of the Secretary of State or equivalent, or in the case of
Woods Canada, Registrar of Corporations, of the jurisdiction of incorporation
(as applicable), and of each other jurisdiction set forth in Section 7.1 of the
Disclosure Schedule, in each case as of a date not earlier than ten (10) days
prior to the Closing Date, as to the good standing and foreign qualification of
Woods Canada in such jurisdictions;
 
(h)  A certificate, dated the Closing Date, executed by the appropriate officers
of Sellers, required by Section 9.2;
 
(i)  The consents, authorizations and approvals of the Governmental Authorities
and other Persons set forth in Schedule 9.5, together with any and all other
consents, authorizations and approvals of other Persons under additional
Contracts identified in Section 7.6(b) of the Disclosure Schedule that have been
obtained by Sellers as of the Closing;
 
(j)  Payoff Letters and releases necessary to terminate and discharge any and
all Liens on the Purchased Assets other than Permitted Liens, and all Liens on
the Shares;
 
(k)  Resignations of members of the board of directors and officers of Woods
Canada as requested by Coleman before the Closing;
 
(l)  All corporate seals, minute books, Shares records and other similar records
pertaining to Woods Canada in the possession of Katy, Woods Canada or any of its
Affiliates;
 
(m)  A certificate of insurance adding Coleman and Purchasers as third party
beneficiaries of Katy's general liability insurance policy;
 
(n)  Escrow Agreement, executed by Sellers;
 
(o)  Evidence of transfer to Katy of the Canadian Retained Assets as required by
Section 5.9; and
 
(p)  Such other documents as Coleman and Purchasers may reasonably request to
carry out the purposes of this Agreement, including the documents to be
delivered pursuant to Article IX and in connection with the transfer of the US
Related Assets and Canadian Related Assets.
 
3.3  Closing Deliveries by Coleman and Purchasers.  At the Closing, Coleman and
Purchasers shall deliver to Sellers:
 
(a)  The payments to be delivered by Purchasers pursuant to Section 2.2;
 
(b)  A certificate of the Secretary or an Assistant Secretary of Coleman and
each Purchaser certifying as to:  (i) its certificate and articles of
incorporation; (ii) its by-laws, as amended; (iii) resolutions of its Board of
Directors authorizing and approving the execution, delivery and performance by
it of this Agreement and any agreements, instruments, certificates or other
documents executed by it pursuant to this Agreement; and (iv) the incumbency and
signatures of its officers;
 
22

--------------------------------------------------------------------------------


 
(c)  A certificate as of a date not earlier than ten (10) days prior to the
Closing Date, as to the good standing of US Purchaser;
 
(d)  A certificate as of a date not earlier than ten (10) days prior to the
Closing Date, as to the good standing of Canadian Purchaser;
 
(e)  The certificate, dated the Closing Date, executed by the appropriate
officer of Coleman and each Purchaser, required by Section 10.2;
 
(f)  The Assumption Agreement executed by US Purchaser reflecting the assumption
of the liabilities set forth in Section 2.6;
 
(g)  Escrow Agreement, as executed by Purchasers and Coleman;
 
(h)  A certificate of insurance adding Woods US and Katy as third party
beneficiaries of Coleman's general liability insurance policy; and
 
(i)  Such other documents as Sellers may reasonably request to carry out the
purposes of this Agreement, including the documents to be delivered pursuant to
Article X.
 
3.4  Cooperation.  Sellers, Coleman and Purchasers shall, on request, on and
after the Closing Date, cooperate with one another by furnishing any additional
information, executing and delivering any additional documents and/or
instruments and doing any and all such other things as may be reasonably
required by the parties to consummate or otherwise implement the transactions
contemplated by this Agreement.
 
ARTICLE IV
 
Pre-Closing Filings
 
4.1  Government Filings.  Sellers and Coleman covenant and agree with each other
to (a) promptly file, or cause to be promptly filed, with any Governmental
Authorities all such notices, applications or other documents as may be
necessary to consummate the transactions contemplated hereby and (b) thereafter
diligently pursue all consents or approvals from any such Governmental
Authorities as may be necessary to consummate the transactions contemplated
hereby.
 
23

--------------------------------------------------------------------------------


 
ARTICLE V
 
Pre-Closing Covenants
 
5.1  Access to Information.  Sellers shall upon reasonable notice during normal
business hours prior to the Closing make the properties, assets, books and
records, including supplier and customer lists, receivables records, equipment
lists, accountants' work papers and reports, real estate and environmental
records and reports, personnel records and all agreements, pertaining to the US
Business, the Purchased Assets and Woods Canada available for examination,
inspection and review by Coleman and Purchasers and their
representatives.  Sellers shall at all reasonable times prior to the Closing
provide access to Coleman  and their representatives to conduct Phase I
environmental assessments as required by Section 9.7 of this Agreement.  Coleman
and Purchasers may make such inquiries of such Persons having business
relationships with Woods US and Woods Canada, including customers, suppliers and
employees, as Coleman and Purchasers shall reasonably determine, upon reasonable
notice to and with the prior consent of Sellers, which consent shall not be
unreasonably withheld.  No such examination, inspection or review by Coleman and
Purchasers or their representatives shall in any way affect, diminish or
terminate any of the representations, warranties or covenants of Sellers and
Woods Canada expressed in this Agreement.
 
5.2  Maintenance of Business and Notice of Changes.  (a)    Except as
specifically contemplated by this Agreement, pending the Closing, each Seller
and Woods Canada shall use all commercially reasonable efforts to preserve and
protect the goodwill, rights, properties and assets of the US Business, the
Purchased Assets, the US Related Assets, the Canadian Related Assets and the
Canadian Business, to keep available to the US Business, the Canadian Business,
Coleman and Purchasers the services of its employees, and to preserve and
protect Woods US's and Woods Canada's relationships with their respective
employees, creditors, suppliers, customers and others having business
relationships with them.
 
(b)  Sellers shall give Coleman prompt notice of any Material Adverse Change
which may occur between the date hereof and the Closing Date.
 
5.3  Pending Closing.  Without limiting the generality of Section 5.2(a),
pending the Closing, Sellers and Woods Canada shall, except as set forth in
Section 5.3 of the Disclosure Schedule and except as specifically contemplated
by this Agreement:
 
(a)  conduct and carry on the US Business and the Canadian Business only in the
Ordinary Course;
 
(b)  not purchase, sell, lease, mortgage, pledge or otherwise acquire or dispose
of any properties or assets of or used in connection with the US Business or the
Canadian Business, except for products sold or supplies purchased, sold or
otherwise disposed of in the Ordinary Course;
 
(c)  not suffer or permit the creation of any Lien (other than Permitted Liens)
upon any of the Purchased Assets or assets of Woods Canada, other than in the
Ordinary Course;
 
(d)  not waive, release or cancel any material claims against third parties or
material debts owing to, or any rights of Woods US or Woods Canada which have
any value;
 
(e)  not increase or otherwise change the rate or nature of the compensation
(including wages, salaries, bonuses, and benefits under pension, profit sharing,
deferred compensation and similar plans or programs) which is paid or payable to
any employee employed in the US Business or by Woods Canada, nor increase the
size of the workforce of Woods Canada;
 
(f)  keep the tangible personal property used in the operation of the US
Business and the Canadian Business in the same condition it was in on the date
of this Agreement, and replace any such personal property which is necessary for
the conduct of the US Business or the Canadian Business which becomes worn out,
lost, stolen or destroyed, during the period from the date of this Agreement
until the Closing Date;
 
24

--------------------------------------------------------------------------------


 
(g)  not enter into, or become obligated under, any Contract with respect to the
US Business or the Canadian Business, except for any Contract (i) having a term
of one (1) year or less, (ii) involving either a payment by or to Woods US or
Woods Canada of less than $100,000 and (iii) entered into in the Ordinary
Course;
 
(h)  not materially change, amend, terminate or otherwise modify any Contract
set forth in Section 7.15(a) of the Disclosure Schedule to which Woods US or
Woods Canada is a party;
 
(i)  maintain in full force and effect with respect to the US Business and the
Canadian Business, policies of insurance of the same type, character and
coverage as the policies currently carried and described in Section 7.18 of the
Disclosure Schedule;
 
(j)  not make, or commit to make, any payment, contribution or award under or
into any bonus, pension, profit sharing, deferred compensation or similar plan,
program or trust (other than any such payment, contribution or award paid in
cash by Woods US prior to the Closing or as required by the terms of such plan);
 
(k)  refrain from doing any act or omitting to do any act, or permitting any act
or omission to act, which will cause a material breach by either Woods US or
Woods Canada of any Contract, as applicable;
 
(l)  not make any changes in its accounting systems, policies, principles or
practices that relate to Woods Canada or the Purchased Assets, including, but
not limited to, the accounting policies, principles and practices used by Woods
US that relate to the Purchased Assets or Woods Canada to estimate (i) inventory
reserves, (ii) allowances for doubtful accounts, sales returns and sales
discounts, and (iii) customer allowances;
 
(m)  not make any loans, advances or capital contributions to, or investments
in, any other Person;
 
(n)  not authorize or make any capital expenditures which individually are in
excess of $25,000 or in the aggregate are in excess of $50,000;
 
(o)  not change its historical practice with respect to the payment of current
liabilities or the collection of Accounts Receivable;
 
(p)  not declare, enter into, set aside, issue or pay any dividend or
distribution, other than a distribution of the US Retained Assets, the US
Retained Liabilities, the Canadian Retained Assets, the Canadian Retained
Liabilities and the shares of the Retained Entity to any Person;
 
(q)  not enter into, or become a party to, any personal property lease with
lease payments during the remaining term of the lease in excess of $10,000; and
 
25

--------------------------------------------------------------------------------


 
(r)  not agree to do any of the items prohibited by Section 5.3(b), (c), (d),
(e), (g), (h), (j), (k), (l), (m), (n),(o) , (p), or (q).
 
5.4  Consents.  Pending the Closing Date, Sellers shall use commercially
reasonable efforts to obtain the written consent, authorization or approval to
the consummation of this Agreement from all necessary Persons, including all
consents, authorizations and approvals under the Contracts identified in Section
7.6 of the Disclosure Schedule.
 
5.5  Commercially Reasonable Efforts to Close.
 
(a)  Subject to the terms and conditions hereof, each party hereto covenants and
agrees to use all commercially reasonable efforts to consummate the transactions
contemplated hereby and will fully cooperate with the other parties hereto for
such purpose.
 
(b)  Sellers and Woods Canada agree to immediately notify Coleman of any event,
fact or circumstance of which either Seller or Woods Canada becomes aware that
could reasonably be expected to result in the failure of a condition set forth
in Article IX to be satisfied and Coleman agrees to immediately notify Sellers
and Woods Canada of any event, fact or circumstance of which it becomes aware
that could reasonably be expected to result in the failure of a condition set
forth in Article X to be satisfied; provided that, if any such condition is
curable, each party agrees to give the other party a reasonable opportunity to
satisfy such condition.
 
5.6  Insurance.  Katy agrees to use all commercially reasonable efforts to have
Coleman and Purchasers added as third party beneficiaries of Katy's general
liability insurance policy.  Coleman agrees to use all commercially reasonable
efforts to have Woods US and Katy added as third party beneficiaries of
Coleman’s general liability insurance policy.
 
5.7  Transfer of US Related Assets.  In partial consideration for the Asset
Purchase Price, Katy covenants and agrees to, and further covenants and agrees
to cause it Affiliates to (a) sell, assign, convey, transfer and deliver to US
Purchaser at the Closing the US Related Assets held by Katy or its Affiliates
and (b) execute and deliver all such bills of sale, agreements and other
instruments as may be necessary or reasonably requested by Coleman and US
Purchaser to effect the foregoing.
 
5.8  Transfer of Canadian Related Assets.  In partial consideration for the
Share Purchase Price, Katy covenants and agrees to, and further covenants and
agrees to cause its Affiliates to (a) sell, assign, convey, transfer and deliver
to Canadian Purchaser at the Closing the Canadian Related Assets held by Katy or
its Affiliates and (b) execute and deliver all such bills of sale, agreements
and other instruments as may be necessary or reasonably requested by Coleman and
Canadian Purchaser to effect the foregoing.
 
5.9  Retained Entity, Canadian Retained Assets and Canadian Retained
Liabilities.  Woods Canada covenants and agrees to distribute the shares of the
Retained Entity and any Canadian Retained Assets and Canadian Retained
Liabilities to Katy immediately prior to the Closing Date.  All Taxes related to
such distribution will be paid by Katy including any income, sales, use, value
added, or withholding tax payable by Woods Canada with respect to such
distribution.
 
26

--------------------------------------------------------------------------------


 
5.10  FIRPTA.  A certificate, duly completed and executed by Woods US pursuant
to Section 1.1445-2(b)(2) of the Treasury Regulations, certifying that Woods US
is not a "foreign person" within the meaning of Section 1445 of the Code.
 
5.11  Removal of Moulding Machines.  Woods US shall promptly take the following
actions with regard to the seven moulding machines located at the Leased Real
Property located in Indianapolis, Indiana site and all such actions shall be in
compliance with all applicable Laws, including, without limitation,
Environmental Laws: (i) decontaminate the seven moulding machines, including
draining the machines of all oil and other liquids that are contained in the
machines; (ii) characterize the oil contained in the machines and Released to
the floor for PCBs; (iii) remove and dispose of the machines and all oils and
other liquids drained from the machines consistent with such characterization;
(iv) clean the concrete and any other surface or area where oil or other
Hazardous Materials were Released from or by the machines; and (v) dispose of
any waste generated by the cleanup (collectively, the "Work"). Woods US shall
provide notice to Coleman within three business days of the completion of the
Work, and provide copies of all documents related to the Work, including waste
characterization data and evidence of proper disposal and cleanup.  The parties
agree that compliance with the terms of this Section 5.11 by Woods US will not
be deemed a breach of any representation, warranty or covenant in this
Agreement.
 
5.12  Supplemental Disclosure.  Sellers shall have the obligation at Closing to
supplement or amend the Disclosure Schedules with respect to any matter
hereafter arising or discovered that, if existing or known at the date of this
Agreement, would have been required to be set forth or described in the
Schedules; provided, however, that no supplement or amendment to such Schedules
shall have any effect for the purpose of determining the satisfaction of the
conditions set forth in Section 9.2 or for purposes of determining whether any
person is entitled to indemnification pursuant to and in accordance with
Article XII.
 


ARTICLE VI
 
Financial Statements; Disclosure Schedule
 
6.1  Pre-Signing Deliveries.  On or prior to the date hereof, Sellers have
delivered to Coleman and Purchasers:
 
(a)  The unaudited balance sheets of Woods US and Woods Canada as of December
31, 2004, 2005 and 2006 and the related unaudited statements of earnings and
cash flows for the years then ended, as certified by the chief financial officer
of Woods US and Woods Canada that such financial statements fairly present, in
all material respects, the financial condition of Woods US and Woods Canada (the
"Financial Statements"); and
 
(b)  The unaudited balance sheets of Woods US and Woods Canada as of the Interim
Balance Sheet Date and the related unaudited statements of earnings and cash
flows for the portion of the fiscal year then ended, as certified by the chief
financial officer of Woods US and Woods Canada that such financial statements
fairly present, in all material respects, the financial condition of Woods US
and Woods Canada (the "Interim Financial Statements").
 
27

--------------------------------------------------------------------------------


 
ARTICLE VII
 
Representations and Warranties of Sellers and Woods Canada
 
Sellers and Woods Canada jointly and severally represent and warrant to Coleman
that the statements in this Article VII are true, correct and complete as of the
date of this Agreement and shall continue to be true, correct and complete as of
the Closing Date.
 
7.1  Due Formation.  Woods US is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.  Woods
Canada is a corporation duly incorporated, validly existing and in good standing
under the laws of Ontario, Canada.  Neither Woods US nor Woods Canada is
required to be qualified as a foreign entity in any jurisdiction, other than in
the jurisdictions set forth in Section 7.1 of the Disclosure Schedule and each
of them is so qualified and in good standing therein except where the failure to
so qualify or be in good standing has not had and would not reasonably be
expected to have, a Material Adverse Effect.  Woods US has all requisite
corporate power and authority to carry on the US Business and to own and use the
assets and properties owned and used by it.  Woods Canada has all requisite
corporate power and authority to carry on the Canadian Business as presently
conducted and to own and use the assets and properties owned and used by it.
 
7.2  Capitalization of Woods Canada.  The duly authorized capital of Woods
Canada consists of an unlimited number of common shares, of which 27,488 shares
are issued and outstanding as of the date hereof.  All of the Shares are duly
and validly authorized and issued fully paid and non-assessable and have not
been issued in violation of any Law or any charges or other provision regarding
pre-emptive, anti-dilution or similar rights of shareholders.  Except for this
Agreement, there are no outstanding options, warrants or rights of any kind to
acquire any shares of any class of securities or any securities convertible into
any shares of any class of securities of Woods Canada, nor are there any
obligations to issue any such options, warrants, rights or securities.
 
7.3  Ownership of the Shares.  Katy owns, beneficially and of record, all of the
issued and outstanding Shares of Woods Canada.  Katy has good and marketable
title to the Shares, free and clear of all Liens (other than restrictions on the
ownership or transfer of securities arising under applicable securities Laws).
 
7.4  Subsidiaries.  Except as set forth on Section 7.4 of the Disclosure
Schedule, Woods Canada does not have, and never had, any Subsidiaries.
 
7.5  Authority.  Each of Katy, Woods US and Woods Canada has the corporate right
and power to enter into, and perform its obligations under, this Agreement and
each other agreement delivered in connection herewith to which it is a party;
and has taken all requisite corporate action to authorize the execution,
delivery and performance of this Agreement and each such other agreement and the
consummation of the sale of the Purchased Assets and the Shares and other
transactions contemplated by this Agreement; and this Agreement has been duly
authorized, executed and delivered by each of Katy, Woods US and Woods Canada
and is a valid and binding obligation of, and enforceable against, each of Katy,
Woods US and Woods Canada in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting enforcement of creditors' rights generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).
 
28

--------------------------------------------------------------------------------


 
7.6  No Violations and Consents.  (a)    Except as set forth in Section 7.6 of
the Disclosure Schedule, neither the execution, delivery and performance of this
Agreement by Sellers or Woods Canada nor the consummation of the sale of the
Purchased Assets, the Shares or any other transaction contemplated by this
Agreement, does or will, after the giving of notice, or the lapse of time, or
otherwise, (i) conflict with, result in a breach of, or constitute a default
under, the articles of incorporation or by-laws or similar governing documents
of Sellers or Woods Canada, or any Law or Order, or any Contract set forth in
Section 7.15(a) of the Disclosure Schedule to which Sellers or Woods Canada are
party or by which Sellers or Woods Canada or any of the Purchased Assets or
Shares are subject or bound; (ii) result in the creation of any Lien or other
adverse interest upon any of the Purchased Assets or Shares; (iii) terminate,
amend or modify, or give any party the right to terminate, amend, modify,
abandon, or refuse to perform, any Contract or plan to which Sellers or Woods
Canada are party; or (iv) accelerate or modify, or give any party the right to
accelerate or modify, the time within which, or the terms under which, any
duties or obligations are to be performed, or any rights or benefits are to be
received, under any Contract to which Sellers or Woods Canada are party.
 
(b)  Except as set forth in Section 7.6 of the Disclosure Schedule, no consent,
authorization or approval of, filing or registration with or giving of notice
to, any Governmental Authority or any other Person is necessary in connection
with the execution, delivery and performance by Sellers or Woods Canada of this
Agreement or the consummation of the transactions contemplated hereby.
 
7.7  Brokers.  Neither this Agreement nor the sale of the Purchased Assets, the
Shares or any other transaction contemplated by this Agreement was induced or
procured through any Person acting on behalf of, or representing, Sellers or
Woods Canada or any of their Affiliates as broker, finder, investment banker,
financial advisor or in any similar capacity.
 
7.8  Required Assets.  Except as disclosed in Section 7.8 of the Disclosure
Schedule, all of the rights, properties and assets utilized or required by Woods
US in connection with owning and operating the US Business are (a) either owned
by Woods US or licensed or leased to Woods US under the Contracts conveyed to US
Purchaser under this Agreement and (b) included in the Purchased Assets (other
than the US Retained Assets).  Except as disclosed in Section 7.8 of the
Disclosure Schedule, the assets, properties, contracts and rights of Woods
Canada include all of the assets, properties, contracts and rights necessary for
the conduct of the Canadian Business as currently conducted and as presently
proposed to be conducted.  Except as disclosed in Section 7.8 of the Disclosure
Schedule, neither Katy nor any Affiliate of Katy owns, or has any rights in,
such assets, properties, contracts and rights, other than as a shareholder of
Woods Canada.
 
29

--------------------------------------------------------------------------------


 
7.9  Related Party Transactions.  Except as set forth in Section 7.9 of the
Disclosure Schedule, neither Woods Canada, Sellers, any of their Affiliates nor,
to the Sellers' Knowledge, any of their respective shareholders, directors,
officers or employees (a) owns five percent (5%) or more of any class of
securities of, or has an equity interest of five percent (5%) or more in, any
Person which has any business relationship (as lessor, supplier, customer,
consultant or otherwise) with the US Business or the Canadian Business; (b)
owns, or has any interest in, any right, property or asset which is utilized or
required in connection with owning or operating the US Business or the Canadian
Business; or (c) has any other business relationship (as lessor, supplier,
customer, consultant or otherwise) with the US Business or the Canadian
Business.
 
7.10  Title to Purchased Assets.  (a)    Section 7.10 of the Disclosure Schedule
identifies as of the date of this Agreement, all personal property owned by
Woods US or Woods Canada to operate its respective business having a current
book value in excess of $1,000, other than US Retained Assets and Canadian
Retained Assets.  Woods US has good and marketable title to, or a valid
leasehold interest in, all Purchased Assets, and Woods Canada has good and
marketable title to, or a valid leasehold interest in all of the assets,
properties, contracts, and rights of Woods Canada used in connection with the
operation of the Canadian Business other than Canadian Retained Assets,
respectively, free and clear of all Liens other than Permitted Liens.  All such
assets are suitable for the purposes for which they are being used and for which
they will be used as of the Closing Date, and are (i) in good operating
condition and repair, ordinary wear and tear excepted, (ii) free from latent and
patent defects, and (iii) in conformity in all material respects with all
applicable Laws relating to their use and operation.  Each item of tangible
personal property owned or used by Woods US or Woods Canada immediately prior to
the Closing Date, other than US Retained Assets and Canadian Retained Assets,
will be owned or available for use by Purchasers on identical terms and
conditions immediately subsequent to the Closing Date.  To Sellers' Knowledge,
there are no material items of maintenance, repair or replacement with respect
to the tangible personal property owned or used by Woods US or Woods Canada
which is currently required to be made within the following twelve (12) month
period.
 
(b)  Except as disclosed in Section 7.10 of the Disclosure Schedule, as of the
date of this Agreement neither Woods US nor Woods Canada is a party to any
personal property lease with lease payments during the remaining term of the
lease in excess of $10,000.  All leases identified in Section 7.10 of the
Disclosure Schedule are in full force and effect.  Woods US and Woods Canada are
not in default under any of the leases identified in Section 7.10 of the
Disclosure Schedule, and, to the knowledge of the Sellers, no other party
thereto is in default under any of the leases.
 
7.11  Inventory.  Except as set forth in Section 7.11 of the Disclosure
Schedule, the inventory of Woods US and Woods Canada is of a quality and
quantity usable in the ordinary course of their respective businesses except for
damaged, spoiled, slow-moving or obsolete items or items of below-standard
quality, all of which have been adequately reserved for on the Interim Balance
Sheets.
 
7.12  Real Property.  (a)    Except as set forth in Section 7.12 of the
Disclosure Schedule, Woods Canada does not own and has never owned any real
property or interests in real property, and Woods Canada does not have any
outstanding option or right of first refusal to purchase any real property or
interest therein.
 
30

--------------------------------------------------------------------------------


 
(b)  Section 7.12 of the Disclosure Schedule sets forth a true and complete list
of the Leased Real Property, together with a description of the Contracts
related thereto including the parties thereto, annual rent, expiration date and
location of the real property covered thereby, lease guaranties, subleases,
licenses, easements, and agreements for the leasing, use or occupancy of, or
otherwise granting a right in or relating to the Leased Real Property, including
all amendments, terminations and modifications thereof (each, a "Lease").  The
Sellers and Woods Canada have provided to the Purchasers a true and complete
copy of each Lease.  With respect to each such Lease: (i) Woods US or Woods
Canada, as applicable, has a valid and assignable leasehold interest in such
Lease, free and clear of all Liens other than Permitted Liens; (ii) to the
Sellers' Knowledge such Lease is in full force and effect, valid and enforceable
against Woods US or Woods Canada, as applicable, in accordance with its terms;
(iii) such Lease constitutes the entire agreement to which Woods US or Woods
Canada, as applicable, is a party with respect to the subject Leased Real
Property; (iv) Woods US or Woods Canada, as applicable, has not assigned,
sublet, transferred, conveyed, mortgaged, deeded in trust or encumbered any
interest in the interest or estate created thereby; (v) the Leased Real Property
and all facilities located thereon have received all material Permits required
in connection with the operation thereof and are in compliance with and have
been operated and maintained in accordance with all applicable Laws, including
any zoning Laws; (vi) the Sellers and Woods Canada are not in receipt of any
notice of default pursuant to such Lease, no rentals are past due and, to the
Sellers' Knowledge, no condition exists that is or could reasonably be expected
to result in a default by any party under such Lease; (vii) the Closing will not
affect the enforceability against any Person of such Lease or the rights of the
Purchaser or Woods Canada to the continued use and possession of the Leased Real
Property for the conduct of the business as currently conducted; and (viii)
except as set forth in Section 7.12 of the Disclosure Schedule, there are no
other parties occupying, or with a right to occupy granted by the Sellers or
Woods Canada, the Leased Real Property.
 
(c)  There are no claims, governmental investigations, litigation or proceedings
which are pending or, to Sellers' Knowledge, threatened against the Leased Real
Property or Sellers or Woods Canada with respect to the Leased Real Property.
 
(d)  No condemnation or eminent domain proceedings have been initiated by
service of process on Sellers or Woods Canada which relate to the Leased Real
Property, and no such proceedings are, to Sellers' Knowledge, threatened or have
been filed by any Governmental Authority with respect to the Leased Real
Property.
 
(e)  To Sellers' Knowledge, no improvements on the Leased Real Property encroach
onto (i) a parcel of land not owned or leased by Woods US or Woods Canada or
(ii) any part of the Leased Real Property which is subject to or encumbered by a
right-of-way, easement or similar agreement.  To Sellers' Knowledge, no
improvements on any parcel of property not owned or leased by Woods US or Woods
Canada encroaches onto the Leased Real Property.
 
(f)  Neither Woods US nor Woods Canada is in default under or has breached, and
the Leased Real Property is not in violation of, and no event has occurred or is
continuing which with notice or the passage of time, or both, would constitute a
default by either Woods US or Woods Canada under any Contract relating to the
use of the Leased Real Property.  Neither Woods US or Woods Canada has received
any notice or, to Sellers' Knowledge, is there any fence dispute, boundary
dispute, boundary line question, water dispute or drainage dispute concerning or
affecting the Lease Real Property.
 
31

--------------------------------------------------------------------------------


 
7.13  Litigation and Compliance with Laws.  (a)    Except as set forth in
Section 7.13(a) of the Disclosure Schedule, there is no action at law or in
equity, no arbitration proceeding, and no action, proceeding, complaint or
investigation before or by any Governmental Authority, pending or, to Sellers'
Knowledge, threatened against or affecting the Canadian Business or the US
Business, or any of the Purchased Assets or the Shares, or Woods US's right to
own the Purchased Assets or operate the US Business, or Katy's right to own the
Shares; and, to Sellers' Knowledge, no action, omission or event has occurred
which may reasonably be expected to give rise to any such claim, action, suit,
proceeding, complaint or investigation.  Neither Woods Canada nor any of the
Purchased Assets or Shares is subject to any Order.
 
(b)  There are no claims, actions, suits, proceedings or investigations pending
or, to Sellers' Knowledge, threatened against Sellers or Woods Canada with
respect to this Agreement, or in connection with the transactions contemplated
hereby.
 
(c)  Neither Woods US nor Woods Canada is currently operating its business, in
material violation of any Law.
 
7.14  Intellectual Property.  (a)    Section 7.14 of the Disclosure Schedule
sets forth the true and complete schedule of all material Intellectual Property
which are utilized or required in the conduct of the US Business or the Canadian
Business. All registrations listed in the Disclosure Schedule are in good
standing, valid, subsisting and in full force and effect in accordance with
their terms. Except as set forth in Section 7.14 of the Disclosure Schedule, no
licenses, sublicenses, covenants or agreements have been granted or entered into
by either Woods US or Woods Canada in respect of any of such Intellectual
Property.
 
(b)  Woods US owns or possesses adequate licenses or other valid rights to use,
free and clear of any Liens, all Intellectual Property necessary for the conduct
of the US Business. There is no Intellectual Property necessary for the conduct
of the US Business as presently operated, except those included in the Purchased
Assets.  Woods Canada owns or possesses adequate licenses or other valid rights
to use, free and clear of any Liens, all Intellectual Property necessary for the
conduct of the Canadian Business.
 
(c)  Except as set forth in Section 7.14 of the Disclosure Schedule, there is
not now and has not been during the past three (3) years any infringement,
misuse or misappropriation by either Woods US or Woods Canada of any patent
Intellectual Property which is owned or licensed by any third party, and there
is not now any existing or, to Sellers' Knowledge, threatened claim against
either Seller or Woods Canada of infringement, misuse or misappropriation of any
Intellectual Property.
 
(d)  Except as set forth in Section 7.14 of the Disclosure Schedule, there is no
infringement, misuses, or misappropriation by other of any Intellectual Property
owned or licensed by either Woods US or Woods Canada, and  there is no pending
or threatened claim by either Woods US or Woods Canada against others for
infringement, misuse or misappropriation of any Intellectual Property owned or
licensed by either Woods US or Woods Canada.
 
32

--------------------------------------------------------------------------------


 
(e)  No shareholder, officer, director, employee or Affiliate of Sellers or
Woods Canada owns, directly or indirectly, in whole or in part, any Intellectual
Property (i) which is presently being used in the conduct of the Canadian
Business or the US Business; (ii) the use of which is necessary for the Canadian
Business or the US Business; or (iii) which pertains to the Canadian Business or
the US Business.
 
7.15  Contracts.  (a)    Section 7.15 of the Disclosure Schedule contains a true
and complete list and description of all personal property leases, Leases, and
all other Contracts, to which Woods US or Woods Canada is a party as of the date
of this Agreement, except (i) purchase and sale commitments entered into in the
Ordinary Course and involving payments to or by Woods US or Woods Canada of
$100,000 or less in the aggregate, (ii) Contracts which may be terminated by
Woods US or Woods Canada on thirty (30) days or less written notice without
penalty, or (iii) Contracts which have a term of one (1) year or less and
involve payment by or to Woods US or Woods Canada of $25,000 or less in the
aggregate.
 
(b)  All Contracts identified in Section 7.15 of the Disclosure Schedule to be
transferred, assigned or conveyed to US Purchaser under this Agreement, or to
which Woods Canada is a party, are valid, binding and enforceable against Woods
US or Woods Canada, as applicable, and, to Sellers' Knowledge, the other parties
thereto in accordance with their terms.  Assuming that all of the consents
listed in Section 7.6 of the Disclosure Schedule are obtained, upon consummation
of the Closing, each such Contract shall continue in full force and effect and
shall not give rise to any termination, amendment, acceleration, cancellation,
penalty or other adverse consequence.
 
(c)  Neither Woods US nor Woods Canada or, to Sellers' Knowledge, any other
Person is in material breach of, or in material default under, any Lease or any
Contract identified in Section 7.15 of the Disclosure Schedule to be conveyed to
Purchasers under this Agreement, and no event or action has occurred, is
pending, or, to Sellers' Knowledge, is threatened, which, after the giving of
notice, or the lapse of time, or otherwise, would result in a material breach by
Woods US or Woods Canada, or to Sellers' Knowledge, any other Person, or a
material default by Woods US or Woods Canada, or, to Sellers' Knowledge, any
other Person, under any Lease or Contract to be conveyed to Purchasers under
this Agreement.
 
7.16  Financial Statements and Related Matters.  (a)    The Financial Statements
were prepared in accordance with GAAP consistently applied and present fairly in
all material respects the financial position and results of operations of Woods
US and Woods Canada at the dates and for the periods indicated therein.
 
(b)  On the Interim Balance Sheet Date, neither Woods US nor Woods Canada had
any Liability, required to be reflected in balance sheets (including the notes
thereto) prepared in accordance with GAAP, which was not fully disclosed,
reflected or reserved against in the Interim Balance Sheets or set forth in
Section 7.16(b) of the Disclosure Schedule; and, except for Liabilities which
have been incurred since the Interim Balance Sheet Date in the Ordinary Course,
since the Interim Balance Sheet Date, neither Woods US nor Woods Canada has
incurred any Liability.
 
33

--------------------------------------------------------------------------------


 
(c)  All of the Accounts Receivable which are reflected in the Interim Balance
Sheets were acquired by Woods US and Woods Canada in the Ordinary Course; and
all of the Accounts Receivable which have been acquired by Woods US and Woods
Canada since the Interim Balance Sheet Date were acquired in the Ordinary
Course.  Except as set forth in Section 7.16(c) of the Disclosure Schedule each
Accounts Receivable arose from bona fide sales of goods or services in the
Ordinary Course to Persons that are not Affiliates of Sellers or Woods
Canada.  The Interim Balance Sheets reflect reserves for uncollectible Accounts
Receivable consistent with the past history and practice of Woods US and Woods
Canada, respectively, and to Sellers' Knowledge, such reserves are adequate.
 
(d)  All of the accounts payable which are reflected on the Interim Balance
Sheets arose in the Ordinary Course.
 
(e)  As of the date hereof, neither Woods US nor Woods Canada has any
Indebtedness, except as described in Section 7.16(e) of the Disclosure Schedule;
and, as of the Closing, neither the Purchased Assets nor any assets owned or
held by Woods Canada will be subject to any Liens other than Permitted Liens.
 
7.17  Changes Since the Most Recent Year-End Balance Sheet Date.  Since the Most
Recent Year-End Balance Sheet Date, except as set forth in Section 7.17 of the
Disclosure Schedule:
 
(a)  The US Business and the Canadian Business have been operated and carried on
only in the Ordinary Course.
 
(b)  Except for supplies or products purchased, sold or otherwise disposed of in
the Ordinary Course, no Seller or Woods Canada has purchased, sold, leased,
mortgaged, pledged or otherwise acquired or disposed of any properties or assets
of or for the US Business or the Canadian Business in an aggregate amount
exceeding $100,000.
 
(c)  Neither Woods US nor Woods Canada has sustained or incurred any loss or
damage (whether or not insured against) to its properties or assets on account
of fire, flood, accident or other calamity which has interfered with or affected
in any material respect, or may interfere with or affect in any material
respect, the operation of the US Business or the Canadian Business.
 
(d)  Neither Woods US nor Woods Canada has made, or become committed to make,
any payment, contribution or award under or into any bonus, pension, profit
sharing, deferred compensation or similar plan, program or trust covering any
employee of the Woods US or Woods Canada, except as disclosed in Section 7.21 of
the Disclosure Schedule or as required by the terms of any such plan.
 
34

--------------------------------------------------------------------------------


 
(e)  There has been no Material Adverse Change and, to Sellers' Knowledge, no
state of facts exists which would reasonably be expected to give rise to any
Material Adverse Change.
 
(f)  Neither Woods US nor Woods Canada has made any loans, advances or capital
contributions to, or investments in, any other Person.
 
(g)  Neither Woods US nor Woods Canada has changed any of its accounting
systems, policies, principles or practices with respect to the Purchased Assets
or with respect to Woods Canada (including any change in depreciation or
amortization policies or rates), including, but not limited to, the accounting
policies, principles and practices used by Woods US with respect to the
Purchased Assets or Woods Canada to estimate (i) inventory reserves, (ii)
allowances for doubtful accounts, sales returns and sales discounts, and (iii)
customer allowances.
 
(h)  Neither Woods US nor Woods Canada has entered into, authorized or permitted
any agreement or transaction with any Affiliate that will survive the Closing.
 
(i)  Neither Woods US nor Woods Canada has agreed to do any of the items set
forth in Sections 7.17(b), (d), (e), (f), (g) or (h).
 
7.18  Insurance.  Section 7.18 of the Disclosure Schedule sets forth and
describes all policies of insurance which are maintained by Sellers and Woods
Canada and which relate to the US Business and the Canadian Business; and, to
Sellers' Knowledge, all of such policies of insurance are in good standing,
valid and subsisting, and in full force and effect in accordance with their
terms.  Sellers and Woods Canada have not been refused any insurance with
respect to Woods Canada, the Purchased Assets or the Business, and their
coverage has not been limited by any insurance carrier to which they have
applied for any such insurance or with which they have carried.
 
7.19  Licenses and Permits.  Section 7.19 of the Disclosure Schedule sets forth
a complete and correct list of all material Permits held by Woods US and Woods
Canada.  The Permits are valid and in effect and Sellers have not received any
notice that any Governmental Authority intends to cancel, terminate or not renew
any of the same.  Woods US and Woods Canada hold all material Permits necessary
for the conduct of the US Business or the Canadian Business, as applicable, as
heretofore conducted.
 
7.20  Environmental Matters.  (a)    No Hazardous Materials have been used,
imported, transported, manufactured, processed, stored, treated or disposed of,
in, beneath, to or on the Leased Real Property except as necessary for the
conduct of the US Business or the Canadian Business and in compliance with
Environmental Laws.
 
(b)  Neither Woods US nor Woods Canada has imported, transported, used,
generated, treated, stored or disposed of Hazardous Materials on, into or
beneath the surface of any of the parcels of Leased Real Property, except in
compliance with applicable Environmental Laws.  There has not occurred, nor is
there presently occurring, a Release of any Hazardous Material on, into, from or
beneath the surface of any of the parcels of Leased Real Property, except for de
minimis amounts and concentrations that could not result in Liability under
Environmental Laws, and to Sellers' Knowledge, no part of the Leased Real
Property or, to Sellers' Knowledge, no part of any parcels adjacent to the
Leased Real Property, including the ground water located thereon, is presently
contaminated by Hazardous Materials, except for conditions that are naturally
occurring or that could not result in Liability under Environmental Laws.
 
35

--------------------------------------------------------------------------------


 
(c)  Neither Woods US nor Woods Canada has imported, treated, transported or
disposed of, nor has it allowed or arranged for any third parties to treat,
transport, or dispose of, any Hazardous Materials or other waste, (i) to or at a
site which was not lawfully permitted to receive such Hazardous Material or
other waste for such purpose, (ii) to or at a site which has been placed on the
National Priorities List or its state equivalent, (iii) to or at a site which
the United States Environmental Protection Agency or the relevant state agency
has proposed or is proposing to place on the National Priorities List or its
state equivalent, or (iv) in a manner which gives rise to material Liability
under any Environmental Laws.  Neither Woods US nor Woods Canada has received
notice, and, to Sellers' Knowledge, there are no facts which could give rise to
any notice, that Woods US or Woods Canada is, or may be, a potentially
responsible party for a federal, provincial or state environmental cleanup site
arising from or relating to the US Business, the Purchased Assets, Woods Canada
or for corrective action arising from or relating to the US Business or the
Purchased Assets or Woods Canada under any Environmental Law.  Sellers and Woods
Canada have not (A) received any written request for information in connection
with any federal, provincial or state environmental cleanup site arising from or
relating to the US Business, the Purchased Assets or Woods Canada or (B)
undertaken (or been requested to undertake) any response or remedial actions or
cleanup action of any kind arising from or relating to the US Business, the
Purchased Assets or Woods Canada at the request of any Governmental Authority,
or at the request of any other Person.
 
(d)  Except as identified in Section 7.20 of the Disclosure Schedule, to
Sellers' Knowledge, there are no underground storage tanks, aboveground storage
tanks, sumps, pits, asbestos containing materials, or PCB containing capacitors,
transformers or other similar equipment on any of the parcels of Leased Real
Property.  There has been no Release from any underground or aboveground storage
tank, or any PCB containing transformer, capacitor or other similar equipment,
other than in compliance with applicable Laws.  None of the underground or
aboveground storage tanks, or the PCB containing capacitors, transformers or
other similar equipment identified in Section 7.20 of the Disclosure Schedule
has within the last three (3) years been, and none now need to be, repaired or
replaced.
 
(e)  Section 7.20 of the Disclosure Schedule identifies and Sellers have
provided to Purchasers copies of (i) all environmental audits, assessments, or
occupational health studies in the possession of Sellers or Woods Canada with
respect to the US Business, the Purchased Assets or Woods Canada within the past
three (3) years, (ii) the results of any groundwater, soil, air or asbestos
monitoring undertaken with respect to any of the parcels of Leased Real
Property, (iii) all citations issued with respect to the US Business, the
Purchased Assets or Woods Canada, within the past three years under the
Occupational Safety and Health Act (29 U.S.C. Sections 651 et seq.) or the
Occupational Health and Safety Act, RS0 1990, c.0.1 and (iv) all pending claims,
Liabilities, litigation, notices of violation, administrative proceedings or
Orders issued with respect to the US Business, the Purchased Assets or Woods
Canada within the past three years under applicable Environmental Laws.
 
36

--------------------------------------------------------------------------------


 
(f)  Woods US and Woods Canada have been and are in compliance with all
applicable Environmental Laws, including obtaining and maintaining in effect all
Environmental Permits, and each has been and is currently in material compliance
with all Environmental Permits.  Woods Canada has not been convicted of any
breach of Environmental Laws.
 
7.21  Employee Benefit Plans/Employment Matters.
 
(a)  Except as set forth in Section 7.21(a) of the Disclosure Schedule, with
respect to employees employed in the US Business, Woods US does not maintain,
sponsor, or contribute to any material (1) "employee welfare benefit plan" or
"employee pension benefit plan" (as those terms are respectively defined in
sections 3(1) and 3(2) of ERISA) or "multiemployer plan" (as defined in section
3(37) or section 4001(3) of ERISA) (a "Multiemployer Plan"); (2) written or oral
retirement or deferred compensation plan, incentive compensation plan, stock
plan, vacation pay, severance pay, bonus or benefit arrangement, insurance or
hospitalization program or any other fringe benefit arrangements for any current
or former employee, which does not constitute an "employee benefit plan" (as
defined in section 3(3) of ERISA); or (3) any employment agreement
(collectively, the "US Benefit Plans").  Sellers have made available to
Purchasers, to the extent applicable, copies of all US Benefit Plan documents,
including the US Benefit Plans, together with all material amendments thereto,
summary plan descriptions and written summaries of unwritten US Benefit Plans.
 
 
i.
All US Benefit Plans comply and have been maintained and administered in all
material respects in accordance with their terms and with all requirements of
Law applicable thereto, and there is no outstanding notice issued by any
Governmental Authority questioning or challenging such material
compliance.  Each US Benefit Plan that is intended to be qualified under section
401(a) of the Code has received a favorable determination or opinion letter as
to its qualified status and, to the Knowledge of the Sellers, no circumstance
exists that is reasonably expected to cause such letter to be revoked or to
adversely affect such qualified status.

 
 
ii.
Neither the Sellers nor any ERISA Affiliate maintains or contributes to, or is
obligated to maintain or contribute to, or has any Liability with respect to any
employee pension benefit plan (within the meaning of section 3(2) of ERISA) for
which Purchaser could have any Liability, including without limitation, any
employee pension benefit plan that is subject to Title IV of ERISA or any
Multiemployer Plan.

 
 
iii.
Except as otherwise contemplated by the transactions set forth in this
Agreement, no event has occurred, and no facts exist in connection with any US
Benefit Plan, that has, will or is reasonably likely to result in any fine,
penalty, assessment or other Liability for which Purchasers may be liable,
whether by reason of operation of Law or Contract or that result in any Lien on
the Purchased Assets.

 
37

--------------------------------------------------------------------------------


 
(b)  Except as set forth in Section 7.21(b) of the Disclosure Schedule, Woods
Canada does not maintain, sponsor, contribute to or have any Liability with
respect to any plan, arrangement, agreement, program, policy, practice or
undertaking, whether oral or written, formal or informal, funded or unfunded,
insured or uninsured, registered or unregistered, pursuant to which payments are
made, or benefits are provided to, or an entitlement to payments or benefits may
arise with respect to any of its employees or former employees, directors or
officers, individuals working on contract with Woods Canada (or any spouses,
dependants, survivors or beneficiaries of any such persons), excluding any
statutory benefit plans Woods Canada is required to participate in or comply
with, including the Canada and Quebec Pension Plans and plans administered
pursuant to applicable health tax, workplace safety insurance and employment
insurance legislation; or any employment agreement (collectively, the "Canadian
Benefit Plans").  A true and complete copy of each of the Canadian Benefit
Plans, and all contracts or agreements relating thereto, or to the funding
thereof, including all trust agreements, insurance contracts, administration
contracts, investment management agreements, subscription and participation
agreements, booklets, summaries, manuals and communications of a general nature
distributed or made available to any employees or former employees concerning
any Canadian Benefit Plans, and recordkeeping agreements, each as in effect on
the date hereof, has been provided to Purchasers.  In the case of any Canadian
Benefit Plan which is not in written form, Purchasers have been provided with a
true and complete description of such Canadian Benefit Plan as in effect on the
date hereof.  As to all Canadian Benefit Plans:
 
i.  
All Canadian Benefit Plans comply and have been maintained and administered and
invested in form and in operation with the terms of such Canadian Benefit Plan
and all requirements of Law applicable thereto, and there has been no notice
issued by any Person or Governmental Authority questioning or challenging such
compliance.

 
ii.  
All employer or employee payments, contributions and premiums required by Law or
the terms of a Canadian Benefit Plan to be paid prior to the Closing have been
or will be timely made or paid in full prior to the Closing.

 
iii.  
Neither the execution of this document nor the consummation of the transactions
contemplated by this Agreement will, either alone or in combination with another
event, result in (A) any payment of severance or other compensation to any
current or former employee of Woods Canada or (B) result in the acceleration of
the time of payment or vesting of any compensation or benefit.

 
iv.  
There are no investigations by a Governmental Authority or actions, suits or
claims (other than routine claims for benefits) pending or, to Sellers'
Knowledge, threatened involving any Canadian Benefit Plans or the assets
thereof, and, to Sellers' Knowledge, no facts exist which could give rise to any
such actions, suits or claims (other than routine claims for benefits).

 
38

--------------------------------------------------------------------------------


 
v.  
Woods Canada does not have any Liability under any Canadian Benefit Plan or
otherwise for providing post-retirement medical or life insurance benefits.

 
vi.  
Woods Canada may unilaterally amend or terminate any Canadian Benefit Plan.

 
vii.  
No event has occurred respecting any registered Canadian Benefit Plan which
would result in the revocation of the registration of such Canadian Benefit Plan
(where applicable) or entitle any Person (without the consent of Woods Canada)
to wind up or terminate any Canadian Benefit Plan, in whole or in part, or which
could otherwise reasonably be expected to adversely affect the tax status of any
such Canadian Benefit Plan.

 
viii.  
There are no entities other than Woods Canada participating in any Canadian
Benefit Plan.

 
ix.  
All Employee data necessary to administer each Canadian Benefit Plan is in the
possession of Woods Canada and is in a form which is sufficient for the proper
administration of such Canadian Benefit Plan in accordance with its terms and
all applicable Law and such data is complete and correct.

 
x.  
Any Canadian Benefit Plan which is a "registered pension plan" for purposes of
the Income Tax Act (Canada) provides strictly defined contribution pension
benefits, and does not, nor has it at any time prior, provided defined benefit
pension benefits.

 
xi.  
All Canadian Benefit Plans which are subject to the Guidelines for Capital
Accumulation Plans published by the Joint Forum of Financial Market Regulations
(the "CAP Guidelines") have, since December 31, 2005, been administered in
accordance with the CAP Guidelines.

 
xii.  
Woods Canada has no formal plan and has made no promise or commitment, whether
legally binding or not, to create any additional Canadian Benefit Plan or to
improve or change the benefits provided under any Canadian Benefit Plan.

 
xiii.  
Woods Canada is not required to contribute to any of the Canadian Benefit Plans
pursuant to a collective agreement, nor are any of the Canadian Benefit Plans
maintained by an entity other than Woods Canada.

 
xiv.  
No event has occurred, and no facts exist in connection with any Canadian
Benefit Plan, that has, will or is reasonably likely to result in any fine,
penalty, assessment or other Liability for which Purchasers may be responsible,
whether by reason of operation of Law or Contract or that result in any Lien on
the Purchased Assets.

 
39

--------------------------------------------------------------------------------


 
(c)  Section 7.21(c)(i) of the Disclosure Schedule contains a true and complete
list of all of the employees employed in the US Business and their respective
salary or wages and the Benefit Plans in which they are entitled to participate
or from which they receive benefits as of the date of this Agreement. Except as
set forth in Section 7.21(c)(ii) of the Disclosure Schedule, there are no Change
of Control Payments.  Section 7.21(c)(ii) of the Disclosure Schedule identifies
the recipient and amount payable for each Change of Control Payment.
 
(d)  Section 7.21(d) of the Disclosure Schedule contains a list of all employees
of Woods Canada as of the date of this Agreement, their most recent hire date,
any periods of prior employment, current position held, annual base salary,
total compensation earned in the two years preceding the year in which the
Closing will occur, age, annual vacation entitlement and in the current vacation
year, vacation taken to Closing Date, the Benefit Plans in which each employee
of Woods Canada is enrolled, and whether the employee is currently on leave, and
if so, the nature of the leave such as pregnancy, or disability, and the
expected date of return to work.
 
(e)  Except as set forth in Section 7.21(e) of the Disclosure Schedule, there
are no written contracts with any employees of Woods Canada nor are there any
management agreements, retention bonuses or other agreements to provide cash or
other compensation or benefits to any employee of Woods Canada upon the
consummation of the transactions contemplated by this Agreement.
 
(f)  Except as set forth in Section 7.21(f) of the Disclosure Schedule, there
are (i) no agreements, written or unwritten, providing for severance payments to
any director, officer, employee or independent contractor in connection with a
change in control of Woods Canada, or (ii) any agreement as to length of notice
or severance payment required to terminate employment with any employee of Woods
Canada, other than such as results by Law from the employment of an employee
without a written agreement as to notice or severance, or (iii) no written
employment, retention, consulting or retirement agreements with any employee of
Woods Canada.  Sellers have made available to the Purchasers true and complete
copies of such agreements.
 
(g)  All amounts due or accrued for all employees of Woods Canada in respect of
all periods prior to the Closing Date, regardless of whether such amounts would
otherwise be payable as of the Closing Date, have been paid or are reflected in
the Woods Canada financial statements, including, without limitation, amounts
for salary wages, vacation with pay, bonus, incentive commission or pay in lieu
of overtime or other compensation, and employment related Taxes (including
employment insurance premiums, employer health tax, Canada Pension Plan premiums
and remittances to the applicable tax Governmental Authorities).
 
(h)  Sellers have maintained pay equity in the Ontario Workplace.
 
(i)  Except as set forth in Section 7.21(i) of the Disclosure Schedule, Sellers
have complied with all applicable employment standards obligations and there are
no outstanding complaints, claims, decisions, application orders or prosecutions
under any employment standards related Law.  Sellers have made available to the
Purchasers for review its Excess Hours of Work Permit and a summary of hours
worked by each employee of Woods Canada in the twelve (12) months preceding the
Closing Date.
 
40

--------------------------------------------------------------------------------


 
(j)  Except as disclosed in Section 7.21(j) of the Disclosure Schedule, there is
no labor dispute, work stoppage, dispute, grievance or strike pending or, to
Sellers' Knowledge, threatened against Woods US or Woods Canada or affecting the
US Business or the Shares.  Neither Woods US nor Woods Canada is a party to or
bound by any collective bargaining agreement or otherwise required to bargain
with any union, nor has any of them experienced within the last twenty-four
months any strikes or other actions, grievances, claims of unfair labor
practices, or other employment related claims or disputes or trade disputes.  To
Sellers' Knowledge, no organizational effort has been made or threatened by any
employee on behalf of any labor union (which includes any application or request
for recognition) within the last four months with respect to employees of Woods
US or Woods Canada.  To Sellers' Knowledge, neither Woods US nor Woods Canada
has committed any material unfair labor practice or violated in any material
respect any applicable Laws within the last twenty-four months relating to
employment or employment practices or termination of employment, including those
relating to wages and hours, discrimination in employment, occupational health
and safety, and collective bargaining.  Except as set forth in Section 7.13(c)
of the Disclosure Schedule, there is no pending or, to Sellers' Knowledge,
threatened charge or complaint against either Woods US or Woods Canada involving
any employment matter, including any charge or complaint before the National
Labor Relations Board, the Equal Employment Opportunity Commission, or any
comparable provincial, state, local, or foreign agency.
 
7.22  Taxes.
 
(a)  Woods US and Woods Canada have complied in all material respects with all
applicable Laws relating to Taxes and have duly and timely filed all Tax Returns
that were due.  All such Tax Returns are true, correct, and complete in all
material respects.  All Taxes due and payable with respect to such Tax Returns
(whether or not shown as payable), or otherwise due and payable by Woods US or
Woods Canada, have been timely paid to the appropriate taxing authority.  There
are no existing Liens for Taxes (other than those Liens for Taxes that are
Permitted Liens) upon any Purchased Asset or any asset of Woods Canada.
 
(b)  In the past five years, neither Woods Canada nor Woods US has been notified
by a Tax Authority that it has not filed Tax Returns or paid Taxes in any
jurisdiction in which Woods Canada or Woods US does not currently pay Taxes or
file Tax Returns.
 
(c)  The unpaid Taxes of Woods US and Woods Canada do not exceed the reserve for
current Taxes (excluding any reserve established to reflect timing differences
between book and Tax items) set forth on the balance sheet included in the
Interim Financial Statements (without regard to any notes thereto), as adjusted
for the passage of time through the Closing Date.  All installments on account
for Taxes of Woods Canada due on or before the Closing Date have been paid by
Woods Canada on a timely basis.
 
41

--------------------------------------------------------------------------------


 
(d)  Woods US and Woods Canada have (i) withheld all withholding Taxes from
payments to employees, agents, contractors and nonresidents and timely remitted
such amounts to the proper agencies; (ii) timely paid all employer contributions
and premiums to the proper agencies payable by or with respect to employees of
Woods Canada or with respect to the Transferred Employees; (iii) withheld all
required amounts on any pre-acquisition distributions or deemed distributions of
Woods Canada and timely remitted such amounts to the proper agencies; (iv)
timely filed all federal, state, local and foreign Tax returns with respect to
employee income tax withholding, social security, health and pension Taxes and
premiums, and unemployment Taxes.
 
(e)  No federal, state, provincial, local or foreign Tax audits or other
administrative proceedings, discussions or court proceedings are presently in
progress or pending with regard to any Taxes or Tax Returns of Woods US or Woods
Canada.  Neither Woods US nor Woods Canada has private letter rulings, ruling
requests, technical advice, application for a change of any method of
accounting, or other similar requests presently pending with any Taxing
Authority.
 
(f)  Woods US does not have any obligation for Taxes of any other person
pursuant to any Contract that Purchasers are assuming pursuant to this Agreement
or pursuant to applicable Law as a result of the transactions contemplated by
this Agreement.  Woods Canada does not have any obligation to pay Taxes of any
other person as a result of successor liability, transferee liability, joint and
several liability, pursuant to a Contract, or otherwise.
 
(g)  Woods Canada has not extended any statute of limitations related to Taxes
and Woods US has not extended any statute of limitations relating to Taxes for
which Coleman or Purchasers could be liable for under this Agreement or pursuant
to applicable Law as a result of the transactions contemplated hereby.
 
(h)  The transactions contemplated by this Agreement do not constitute a change
of control of Woods US for purposes of Section 280G of the Code.  Each
"nonqualified deferred compensation plan" within the meaning of Section 409A of
the Code that is being assumed by the Purchasers under this Agreement has been
operated in good faith compliance with Section 409A of the Code (and Treasury
Regulations and other authority promulgated thereunder) and no such plan is
reasonably expected to give rise to any acceleration of income or Taxes under
Section 409A of the Code. Woods Canada is not, and Woods US is not pursuant to
any agreement or contract being assumed by the Purchasers or pursuant to
applicable Law as a result of the transactions contemplated by this Agreement,
obligated to indemnify any employee or independent contractor for any Taxes,
including, without limitation, Taxes imposed under Section 409A or Section 4999
of the Code.
 
(i)  Woods Canada is not required to include an item of income, or exclude an
item of deduction, for any period after the Closing Date as a result of (i) a
sale of assets or other similar transaction occurring on or before the Closing
Date; (ii) amounts received on or prior to the Closing Date; (iii) a change in
method of accounting requested or occurring on or prior to the Closing Date, or
(iv) an agreement entered into with any Taxing Authority on or prior to the
Closing Date.
 
(j)  Woods Canada does not hold any interest in "US real property" within the
meaning of Section 897 of the Code and is not currently conducting a trade or
business through a fixed place of business in the United States through a
“permanent establishment” within the meaning of the US Canada Income Tax
Convention.
 
42

--------------------------------------------------------------------------------


 
7.23  Suppliers; Customers.
 
(a)  Suppliers.  Section 7.23(a) of the Disclosure Schedule sets forth the ten
(10) largest suppliers of each of Woods US and Woods Canada (based on dollar
amounts paid for products or services supplied to it) for the year ended
December 31, 2006 and the current year period ended August 24, 2007 (the
"Material Suppliers") and the amounts paid by Woods US and Woods Canada to such
Material Suppliers during such periods.  Except as set forth in Section 7.23(a)
of the Disclosure Schedule, (i) to Sellers' Knowledge, neither Woods US nor
Woods Canada has received any notice, nor is either otherwise aware, that any
Material Supplier intends to reduce materially its business with Woods US or
Woods Canada, respectively, from the levels achieved during the current year
period ended August 24, 2007; (ii) since the Interim Balance Sheet Date, no
Material Supplier has terminated its relationship with either Woods US or Woods
Canada or, to Sellers' Knowledge, threatened in writing to do so; (iii) since
the Interim Balance Sheet Date, no Material Supplier has modified or, to
Sellers' Knowledge, indicated that it intends to modify its relationship with,
or rates it charges to, either Woods US or Woods Canada in a manner which is
less favorable in any material respect to Woods US or Woods Canada, as
applicable, or has agreed not to or, to Sellers' Knowledge, indicated it will
not agree to do business on such rates, terms and conditions at least as
favorable as the rates, terms and conditions provided to Woods US or Woods
Canada, as applicable, on the Interim Balance Sheet Date; and (iv) neither Woods
US nor Woods Canada is involved in any material claim, dispute or controversy
with any Material Supplier.
 
(b)  Customers.  Section 7.23(b) of the Disclosure Schedule sets forth the ten
(10) largest customers of each of Woods US and Woods Canada (based on dollar
amounts of services purchased) for year ended December 31, 2006 and the current
year period ended August 24, 2007 (the "Material Customers") and the amounts for
which Woods US and Woods Canada invoiced such Material Customers during such
period.  Except as set forth in Section 7.23(b) of the Disclosure Schedule, (i)
to Sellers' Knowledge, neither Woods US nor Woods Canada has received any
notice, nor is Woods US or Woods Canada otherwise aware, that any Material
Customer will reduce materially its business with Woods US or Woods Canada, as
applicable, from the levels achieved during the current year period ended August
24, 2007; (ii) since the Interim Balance Sheet Date, no Material Customer has
terminated its relationship with Woods US or Woods Canada or, to Sellers'
Knowledge, threatened in writing to do so; (iii) since the Interim Balance Sheet
Date, no Material Customer has modified or, to Sellers' Knowledge, indicated
that it intends to modify its relationship with, or rates it pays to, Woods US
and Woods Canada in a manner which is less favorable in any material respect to
Woods US or Woods Canada, as applicable, or has agreed not to or, to Sellers'
Knowledge, indicated it will not agree to do business on such rates, terms and
conditions at least as favorable as the rates, terms and conditions provided to
Woods US or Woods Canada, as applicable, on the Interim Balance Sheet Date; and
(iv) neither Woods US nor Woods Canada is involved in any material claim,
dispute or controversy with any Material Customer.
 
7.24  Books and Records.  The books and records of Woods Canada have been
maintained in accordance with good business and bookkeeping practices.  Copies
of the minute books and other similar records of Woods Canada provided to
Purchasers are true and correct, and there are no other documents or agreements
affecting the rights or obligations of the shareholders of Woods Canada.
 
43

--------------------------------------------------------------------------------


 
7.25  Product Warranties.  To the Sellers' Knowledge, all commercialized
products of Woods Canada and Woods US have been in conformance with all
applicable contractual commitments and all express or implied warranties of
Woods Canada and Woods US, and no Liability exists for replacement thereof,
recall or other damages in connection with such sales or deliveries at any time
prior to the date hereof. Neither Woods Canada nor any Seller has been notified
in writing of any claims for and, to the Sellers' Knowledge, there are no
threatened claims for any product return, recalls, warranty obligation or
product services relating to any products or services in connection with the US
Business and Canadian Business.
 
7.26  Defects in Products or Designs; Product Safety.  To the Sellers'
Knowledge, there have been no pattern of defects in the design, construction or
manufacturing of any product commercialized by Woods Canada or Woods US, or its
employees or agents in connection with the US Business and Canadian Business
that would reasonably be expected to adversely affect the specified performance
or quality of such product.  Each commercialized product has been designed,
manufactured, packaged and labeled in material compliance with all regulatory,
engineering, industrial and other codes applicable thereto and neither Woods
Canada nor any Seller has received written notice of any alleged noncompliance
with any such code.  Each product advertised or represented as being rated or
approved by a rating organization, such as Underwriter’s Laboratories Inc.
("U.L.") or other organization, complies with the conditions of such rating or
approval.  Woods Canada and Woods US have all U.L. permits, licenses or other
rights which grant Woods Canada and Woods US the right to manufacture, package
and label products as being rated or approved by U.L. (the "U.L.
Licenses").  The U.L. Licenses are valid and in effect and neither Sellers nor
Woods Canada has received any notice that U.L. intends to cancel, terminate or
not renew any of the U.L. Licenses.  Woods US and Woods Canada are in material
compliance with the U.L. Licenses.  Section 7.26 of the Disclosure Schedule sets
forth all E-files associated with the U..L. Licenses.
 


ARTICLE VIII
 
Representations and Warranties of Coleman
 
Coleman represents and warrants to Sellers that the statements in this Article
VIII are true, correct and complete as of the date of this Agreement and shall
continue to be true, correct and complete as of the Closing Date.
 
8.1  Due Incorporation.  Coleman is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.
 
8.2  Authority.  Coleman has, and as of the Closing Date each Purchaser will
have, the corporate right and power to enter into, and perform its obligations
under, this Agreement and each other agreement delivered in connection herewith
to which it is a party, and Coleman has, and as of the Closing Date each
Purchaser will have, taken all requisite corporate action to authorize the
execution, delivery and performance of this Agreement and such other agreements
and the consummation of the purchase of the Purchased Assets, the Shares and the
other transactions contemplated by this Agreement; and this Agreement has been
duly executed and delivered by Coleman and is binding upon, and enforceable
against, Coleman, and as of the Closing Date will be binding upon and
enforceable against each Purchaser, in accordance with its terms; except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting enforcement of creditors' rights generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).
 
44

--------------------------------------------------------------------------------


 
8.3  No Violations.  Neither the execution, delivery or performance of this
Agreement by Coleman, nor the consummation of the purchase of the Purchased
Assets, Shares or any other transaction contemplated by this Agreement, does or
will, after the giving of notice, or the lapse of time, or otherwise, conflict
with, result in a breach of, or constitute a default under, the certificate and
articles of incorporation or by-laws of Coleman, or any Law or Order, or any
Contract or plan to which Coleman is a party, except for such conflicts,
breaches or defaults that would not, individually or in the aggregate,
reasonably be expected to be materially adverse to the ability of Coleman to
consummate the transactions contemplated hereby or perform its obligations
hereunder.
 
8.4  Financial Resources.  Coleman has the necessary financial resources to
consummate the transactions contemplated by this Agreement as of the Closing
Date.
 
8.5  Litigation.  There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of Coleman, threatened against
Coleman with respect to this Agreement, or that could prevent the consummation
of the transactions contemplated hereby.
 
8.6  Brokers.  Neither this Agreement nor the purchase of the Purchased Assets,
Shares or any other transaction contemplated by this Agreement was induced or
procured through any Person acting on behalf of, or representing, Coleman or any
of its Affiliates as broker, finder, investment banker, financial advisor or in
any similar capacity.
 
ARTICLE IX
 
Conditions to Closing Applicable to Coleman and Purchasers
 
The obligations of Coleman and Purchasers hereunder (including the obligation of
Purchasers to close the transactions herein contemplated) are subject to the
following conditions precedent:
 
9.1  No Termination.  Neither Coleman, Purchasers nor Sellers shall have
terminated this Agreement pursuant to Section 11.1.
 
9.2  Bring-Down of Sellers' and Woods Canada's Warranties and Covenants.  The
warranties and representations made by Sellers and Woods Canada herein to
Coleman and Purchasers shall be true and correct in all material respects
(except those qualified by materiality which shall be true and correct in all
respects) on and as of the Closing Date with the same effect as if such
warranties and representations had been made on and as of the Closing Date
(other than any representations and warranties that were made as of a specific
date, which representations and warranties will be true and correct as of such
date), and Sellers and Woods Canada shall have performed and complied with in
all material respects all agreements, covenants and conditions on its part
required to be performed or complied with on or prior to the Closing Date
(except those qualified by materiality which shall have been performed and
complied with in all respects); and at the Closing, Coleman and Purchasers shall
have received a certificate executed by an authorized officer of each Seller to
the foregoing effect.
 
45

--------------------------------------------------------------------------------


 
9.3  No Material Adverse Change.  Since the Interim Balance Sheet Date, there
shall have been no Material Adverse Change.
 
9.4  Pending Actions.  No investigation, action, suit or proceeding by any
Governmental Authority, and no action, suit or proceeding by any other Person,
shall be pending on the Closing Date which challenges this Agreement or any
transactions contemplated hereby, or which claims damages against Coleman or a
Purchaser in a material amount as a result of the consummation of the
transactions contemplated hereby.
 
9.5  Required Contract Consents.  Coleman and Purchasers shall have received
evidence reasonably satisfactory to it of the receipt of the required consents
listed in Schedule 9.5.
 
9.6  Required Governmental Approvals.  Coleman and Purchasers shall have
received evidence reasonably satisfactory to it of the receipt of all consents,
approvals or authorizations of any Governmental Authority required on the part
of Sellers in connection with the performance by Sellers of their obligations
under this Agreement and the consummation of the transactions contemplated
hereby listed on Schedule 9.6.
 
9.7  Environmental Assessment Report.  Coleman shall have received an
environmental Phase II report with respect to existing wells located at the
Leased Real Property located in Ontario, Canada and the findings,
recommendations and  conclusions set forth in such report shall not identify a
material liability which was not previously identified in the Phase II
Environmental Site Assessment performed by Golders Associates Ltd. for Woods
Canada dated October 2003, a true and correct copy of which has been delivered
to Coleman.
 
9.8  Required Transfer.  The Retained Entity, the Canadian Retained Assets and
the Canadian Retained Liabilities shall have been transferred.
 
9.9  All Necessary Documents.  All proceedings to be taken in connection with
the consummation of the transactions contemplated by this Agreement, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Purchasers and Purchasers shall have received copies of such
documents as Purchasers may reasonably request in connection therewith,
including those documents to be delivered pursuant to Section 3.2.
 
Coleman and Purchasers shall have the right to waive any of the foregoing
conditions precedent.
 
46

--------------------------------------------------------------------------------


 
ARTICLE X
 
Conditions to Closing Applicable to Sellers
 
The obligations of Sellers hereunder (including the obligation of Sellers to
close the transactions herein contemplated) are subject to the following
conditions precedent:
 
10.1  No Termination.  Neither Coleman, Purchasers nor Sellers shall have
terminated this Agreement pursuant to Section 11.1.
 
10.2  Bring-Down of Coleman and Purchasers' Warranties and Covenants.  The
warranties and representations made by Coleman and Purchasers herein to Sellers
and Woods Canada shall be true and correct in all material respects (except
those qualified by materially which shall be true and correct in all respects)
on and as of the Closing Date with the same effect as if such warranties and
representations had been made on and as of the Closing Date (other than any such
representation or warranties that were made as of a specific date, which
representations and warranties will be true and correct as of such date), and
Coleman and Purchasers shall have performed and complied in all material
respects with all agreements, covenants and conditions on its part required to
be performed or complied with on or prior to the Closing Date (except those
qualified by materiality which shall have been performed and complied with in
all respects); and at the Closing, Sellers and Woods Canada shall have received
a certificate executed by an authorized officer of Coleman and each Purchaser to
the foregoing effect.
 
10.3  Pending Actions.  No investigation, action, suit or proceeding by any
Governmental Authority, and no action, suit or proceeding by any other Person,
shall be pending on the Closing Date which challenges this Agreement or any
transaction contemplated hereby, or which claims damages against Sellers or
Woods Canada in a material amount as a result of the consummation of the
transactions contemplated hereby.
 
10.4  All Necessary Documents.  All proceedings to be taken in connection with
the consummation of the transactions contemplated by this Agreement, and all
documents incident thereto, shall be reasonably satisfactory in form and
substance to Sellers, and Sellers shall have received copies of such documents
as Sellers may reasonably request in connection therewith, including those
documents to be delivered pursuant to Section 3.3.
 
Sellers shall have the right to waive any of the foregoing conditions precedent.
 
ARTICLE XI
 
Termination
 
11.1  Termination.  This Agreement may be terminated at any time prior to the
Closing only as follows:
 
(a)  by written consent of Coleman and Katy;
 
(b)  by Coleman and Purchasers or by Sellers, if at or before the Closing any
condition set forth herein for the benefit of Coleman and Purchasers or Sellers,
respectively, shall not have been timely met or cannot be timely met; provided,
the party seeking to terminate is not in breach of or default under this
Agreement; or
 
47

--------------------------------------------------------------------------------


 
(c)  by Coleman and Purchasers if the Closing of the transactions contemplated
by this Agreement shall not have occurred on or before December 7, 2007, or such
later date as may have been agreed upon in writing by the parties hereto;
provided, Coleman or Purchasers are not in breach of or default under this
Agreement.
 
If any party terminates this Agreement pursuant to this Article XI, all rights
and obligations of Sellers, Coleman and Purchasers hereunder shall terminate
without any liability of any party, other than any liability of any party for
the breach of its obligations hereunder provided however that if Coleman
terminates this Agreement pursuant to this Section 11.1, the Sellers will not
have any liability to Coleman or Purchasers for any inaccuracy in or breach of
any representation or warranty set forth in Article VII of this Agreement.
 
ARTICLE XII
 
Indemnification
 
12.1  Indemnification by Sellers.  Subject to the provisions of this
Article XII, Sellers covenant and agree after the Closing to indemnify, defend
and hold harmless Coleman, the Purchasers and their Affiliates, and their
respective officers, directors, stockholders, employees and agents
(collectively, the "Purchasers' Indemnitees"), jointly and severally, from and
against any and all Losses incurred or suffered by the Purchasers' Indemnitees
arising or resulting from, directly or indirectly, any of the following:
 
(a)  any inaccuracy in or breach of any representation or warranty of Sellers
and Woods Canada set forth in Article VII of this Agreement;
 
(b)  any non-compliance with or breach of any covenant or agreement of the
Sellers or Woods Canada contained in this Agreement;
 
(c)  any US Retained Liabilities;
 
(d)  any Canadian Retained Liabilities;
 
(e)  any Change of Control Payment; and
 
(f)  the following Taxes: (i) the Sellers' allocable share of any Transfer Taxes
(as determined pursuant to Section 15.5); (ii) all Taxes of Woods Canada for
periods (or portions thereof) ending on or before the Closing Date to the extent
not reserved as a current liability in the computation of the Final Net Working
Capital; (iii) all Taxes of Woods Canada related to the transfer of any Canadian
Retained Asset or Canadian Retained Liability; and (iv) all Taxes (other than
Assumed Taxes) of Woods US (or that result from Woods US’s failure to pay any
Taxes) or that relate to the Purchased Assets, Transferred Employees, or US
Business for periods (or portions thereof) ending on or before the Closing Date.
 
48

--------------------------------------------------------------------------------




12.2  Indemnification by Purchasers.  Subject to the provisions of this
Article XII, Purchasers covenant and agree after the Closing to indemnify,
defend and hold harmless Sellers and their Affiliates, and their respective
officers, directors, stockholders, employees and agents (together, the "Sellers'
Indemnitees") from and against any and all Losses incurred or suffered by the
Sellers' Indemnitees arising or resulting from, directly or indirectly, any of
the following:
 
(a)  any inaccuracy in or breach of any representation or warranty of Coleman
and Purchasers set forth in Article VIII;
 
(b)  any non-compliance with or breach of any covenant or agreement of
Purchasers contained in this agreement;
 
(c)  any Assumed Liability; or
 
(d)  Purchasers' allocable share of any Transfer Taxes (as determined pursuant
to Section 15.5).
 
12.3  Limitation on Sellers' Indemnity.  The amount of liability of Sellers for
Coleman or Purchaser Losses shall be subject to the following limitations:
 
(a)  Except as otherwise provided in Section 12.3(c), Sellers shall have no
liability under Section 12.1(a) until the aggregate amount of all claims that
the Purchasers' Indemnitees may have under Section 12.1(a) exceeds $250,000 (the
"Indemnity Deductible"), and then Sellers shall be liable only for the amount by
which such claims exceed the Indemnity Deductible.
 
(b)  Except as otherwise provided in Section 12.3(c), in no event will Sellers
be obligated to indemnify any Purchasers' Indemnitee in respect of any claim for
indemnification under Section 12.1(a) in excess of $4,500,000 (the "Cap").
 
(c)  Notwithstanding anything to the contrary set forth herein, (i) the
Indemnity Deductible and Cap will not apply to obligations of Sellers herein to
indemnify Purchasers' Indemnitees for Losses arising from or in connection with
the inaccuracy or breach of a Fundamental Representation or of Section 7.22 and
(ii) if after two years following the Closing Date, the aggregate claims for
indemnification under Section 12.1(a) exceeds $3,500,000, the Cap shall be
increased by up to $1,000,000 so that there is at such time $1,000,000 remaining
in the Cap (in excess of up to $4,500,000 of such aggregate claims for
indemnification under Section 12.1(a)); provided that any increase of the Cap in
excess of $4,500,000 shall apply only to obligations of Sellers to indemnify
Purchasers' Indemnitees for Losses arising from or in connection with the
inaccuracy or breach of Section 7.20.  Notwithstanding anything to the contrary
set forth herein, the aggregate liability of Sellers under Section 12.1(a) shall
in no event exceed the Purchase Price.
 
(d)  The parties hereto agree that any claim for Losses arising from
non-compliance with or breach of the covenant set forth in Section 5.12
(Supplemental Disclosure) and any claim for Losses arising from any inaccuracy
in or breach of any representation or warranty of Sellers and Woods Canada
disclosed in compliance with the covenant set forth in Section 5.12, shall be
brought only as a claim for indemnification under Section 12.1(a) and
accordingly shall be subject to limitations set forth in this Article XII
applicable to claims for indemnification under Section 12.1(a).
 
49

--------------------------------------------------------------------------------


 
12.4  Claim Procedure/Notice of Claim.
 
(a)  A party entitled, or seeking to assert rights, to indemnification under
this Article XII (an "Indemnified Party") shall give written notification (a
"Claim Notice") to the party from whom indemnification is sought (an
"Indemnifying Party") which contains (i) a description and the amount (the
"Claimed Amount"), if then known, of any Losses incurred or reasonably expected
to be incurred by the Indemnified Party and (ii) a statement that the
Indemnified Party is entitled to indemnification under this Article XII for such
Losses and a reasonable explanation of the basis therefor.
 
(b)  Within thirty (30) days after delivery of a Claim Notice (other than a
Claim Notice based on a third-party claim), the Indemnifying Party shall deliver
to the Indemnified Party a written response (the "Response") in which the
Indemnifying Party shall either: (i) agree that the Indemnified Party is
entitled to receive all of the Claimed Amount or (ii) dispute that the
Indemnified Party is entitled to receive any or all of the Claimed Amount and
the basis for such dispute (in such an event, the Response shall be referred to
as an "Objection Notice").  If no Response is delivered by the Indemnifying
Party to the Indemnified Party within such 20-day period, the Indemnifying Party
shall be deemed to have agreed that an amount equal to the entire Claimed Amount
shall be payable to the Indemnified Party and such Claimed Amount shall be
promptly paid to Purchasers or Sellers, as applicable.
 
(c)  In the event that the parties are unable to agree on whether Losses exist
or on the amount of such Losses within the 30-day period after delivery of a
Claim Notice, Purchasers or Sellers may (but are not required to do so) petition
or file an action in a court of competent jurisdiction for resolution of such
dispute.
 
(d)  In the event that the Indemnified Party is entitled, or is seeking to
assert rights, to indemnification under this Article XII relating to a
third-party claim, the Indemnified Party shall give written notification to the
Indemnifying Party of the commencement of any suit or other legal proceeding
relating to such third-party claim.  Such notification shall be given within
thirty (30) days after receipt by the Indemnified Party of notice of such suit
or proceeding, shall be accompanied by reasonable supporting documentation
submitted by such third party (to the extent then in the possession of the
Indemnified Party) and shall describe in reasonable detail (to the extent known
by the Indemnified Party) the facts constituting the basis for such suit or
proceeding and the amount of the claimed Losses, if then known; provided,
however, that no delay or deficiency on the part of the Indemnified Party in so
notifying the Indemnifying Party shall relieve the Indemnifying Party of any
liability or obligation hereunder except to the extent of any liability caused
by or arising out of such failure.  Within thirty (30) days after delivery of
such notification, the Indemnifying Party may, upon written notice thereof to
the Indemnified Party, assume control of the defense of such suit or proceeding
with counsel reasonably satisfactory to the Indemnified Party; provided,
however, that (i) the Indemnifying Party may only assume control of such defense
if it acknowledges in writing to the Indemnified Party that any Losses that may
be assessed against the Indemnified Party in connection with such suit or
proceeding constitute Losses for which the Indemnified Party shall be
indemnified pursuant to this Article XII, and
 
50

--------------------------------------------------------------------------------


 
(ii) the Indemnifying Party may not assume control of the defense of a suit or
proceeding (A) involving criminal liability or (B) in which any relief other
than monetary damages is sought against the Indemnified Party.  If the
Indemnifying Party does not so assume control of such defense, the Indemnified
Party shall control such defense at the Indemnifying Party's expense.  The party
not controlling such defense (the "Non-Controlling Party") may participate
therein at its own expense; provided, however, that if the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes
that the Indemnifying Party and the Indemnified Party have conflicting interests
or different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Party shall be
considered "Losses" for purposes of this Agreement.  The party controlling such
defense (the "Controlling Party") shall keep the Non-Controlling Party
reasonably advised of the status of such suit or proceeding and the defense
thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto.  The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party in the defense of such
suit or proceeding.  The Indemnifying Party shall not agree to any settlement
of, or the entry of any judgment arising from, any such suit or proceeding
without the prior written consent of the Indemnified Party, unless such
settlement is for monetary payments only and a written agreement is obtained
releasing the Indemnified Party from all liability thereunder.  The Indemnified
Party shall not agree to any settlement of, or the entry of any judgment arising
from, any such suit or proceeding without the prior written consent of the
Indemnifying Party, unless such settlement is for monetary payments only and a
written agreement is obtained releasing the Indemnified Party from all liability
thereunder.
 
(e)  Nothing in this Section 12.4 shall apply to a Tax Claim or Tax Contest,
which shall be governed by Section 15.3.
 
12.5  Survival of Representations, Warranties and Covenants; Determination of
Adverse Consequences.
 
(a)  Except as set forth in Section 12.4(b), the representations and warranties
of Sellers and Woods Canada on the one hand, and Purchasers and Coleman, on the
other hand, contained in this Agreement and the certificates delivered pursuant
to this Agreement shall survive for ninety (90) days after the Closing Date, at
which time such representations and warranties and any right to make an
indemnification claim based thereon will terminate.
 
(b)  The representations and warranties of Sellers and Woods Canada contained in
Section 7.22 (Taxes) shall survive until the expiration of the applicable
statute of limitations (after giving effect to any extension, waiver, tolling,
or mitigation thereof) plus thirty (30) days, at which time such representations
and warranties and any right to make an indemnification claim based thereon
shall terminate.  The Fundamental Representations, shall survive
indefinitely.  The representations and warranties of Sellers and Woods Canada
contained in Section 7.20 (Environmental Matters) shall survive for three (3)
years after the Closing Date.  The representations and warranties of Sellers and
Woods Canada contained in Section 7.21 (Employee Benefits) shall survive for two
(2) years.  The representations and warranties of Sellers and Woods Canada
contained in Section 7.13(a) and (b) (Litigation on Compliance with Laws) shall
survive for eighteen (18) months after the Closing Date.  The representations
and warranties of Sellers and Woods Canada contained in Section 7.16(d)
(Accounts Receivable) shall survive for 120 days after the Closing Date.  The
representations and warranties of Sellers and Woods Canada contained in Section
7.6 (No Violations and Consents), Section 7.7 (Brokers), Section 7.9 (Related
Party Transactions), Section 7.15(a) (Contracts) and Section 7.16 (Financial
Statements) shall survive for one (1) year after the Closing Date.
 
51

--------------------------------------------------------------------------------


 
(c)  Notwithstanding anything to the contrary in this Agreement, if an
Indemnified Party delivers to an Indemnifying Party, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result of a suit or other
legal proceeding instituted by or claim made by a third party, the Indemnified
Party reasonably expects to incur Losses, then the applicable representation or
warranty shall survive until, but only for purposes of, the resolution of the
matter covered by such notice.
 
(d)  The representations and warranties of Sellers and Woods Canada shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
Coleman or Purchasers.
 
(e)  All covenants and agreements contained in this Agreement and the documents
and certificates delivered pursuant to this Agreement shall survive the
Closing Date in accordance with their terms.
 
(f)  Coleman and Purchasers shall have the right in their sole discretion with
respect to any particular indemnification claim to exercise any and all other
remedies in connection with such claim, including specific performance and
injunctive or equitable relief.
 
12.6  Treatment of Indemnification Payments.  Any indemnification payments made
pursuant to this Article XII shall be treated as adjustments to Purchase Price
and allocated in accordance with Schedule 2.1.
 
12.7  Exclusive Remedy.  Except with respect to any loss that is the result of
fraud, intentional misrepresentation or willful misconduct on the part of the
other party or any of its Affiliates, the remedies provided in this Article XII
shall be the exclusive remedies of the parties hereto after the Closing in
connection with any breach of a representation or warranty, non-performance,
partial or total, of any covenant or agreement contained herein or any other
matter relating to the transactions contemplated hereby.  Coleman and Purchasers
agree to pursue all claims for Losses solely against Sellers as provided in this
Agreement.  Nothing contained herein, however, shall preclude a party from
seeking injunctive relief or specific performance, under circumstances where
such relief might be appropriate, provided that the moving party shall not be
entitled to ancillary relief in the nature of damages or fee awards unless
specifically so provided for herein.
 
12.8  Effect of Taxes.  The amount of any Loss incurred by a Purchasers'
Indemnitee shall be reduced by any Tax benefits that Woods Canada actually
realizes as a result of the incurrence of such Loss.  Any Loss shall initially
be computed without respect to any of Woods Canada’s Tax benefits (other than
Tax benefits actually realized by Woods Canada in any Tax years for which Woods
Canada has filed the final Tax Return for the prior to the computation of such
Loss) and the Canadian Purchaser shall pay to the Canadian Seller the amount of
such Tax benefits within ten (10) days of Woods Canada actually filing the final
Tax Return for the year in which the Tax benefits are actually realized.  To the
extent any Tax benefit that has reduced the amount of a Loss under this Section
12.8 is for whatever reason subsequently reduced, in whole or in part, the
Canadian Seller shall pay (without regard to any limitations in this Agreement)
to the Canadian Purchaser an amount equal to the disallowed Tax benefit.
 
52

--------------------------------------------------------------------------------




ARTICLE XIII
 
Confidentiality
 
13.1  Confidentiality of Materials.  (a)    The Confidentiality Agreement dated
May 23, 2007 between Coleman, Sellers and Woods Canada shall remain in full
force and effect and binding upon Coleman, Sellers and Woods Canada in
accordance with its terms, and each party shall comply with the terms thereof.
 
(b)  Sellers also agree with respect to all Information regarding the US
Business, and the Purchased Assets that, from and after the Closing, (i) such
Information is confidential and/or proprietary to Coleman and Purchasers and
entitled to and shall receive treatment as such by Sellers and their respective
Affiliates; (ii) Sellers shall, and shall cause their respective Affiliates to,
hold in confidence and not disclose nor use any such Information, treating such
Information with the same degree of care and confidentiality as it or he accords
its own confidential and proprietary information; provided, that no Seller shall
have any such obligations with respect to Information which (A) is contained in
a printed publication available to the general public, (B) is or becomes
publicly known through no wrongful act or omission of the receiving party, or
(C) is known by the receiving party without any proprietary restrictions by the
furnishing/disclosing party at the time of receipt of such Information.
 
13.2  Remedy.  Each party hereto acknowledges that the remedy at law for any
breach by either party of its obligations under Section 13.1 is inadequate and
that the other party shall be entitled to equitable remedies, including an
injunction, in the event of breach by the other party.
 
53

--------------------------------------------------------------------------------


 
ARTICLE XIV
 
Employee Matters
 
14.1  Employees to be Hired by Purchaser.  (a)    US Purchaser shall offer
employment, to be effective as of the Closing Date, to those employees of the US
Business identified in writing by US Purchaser to Sellers prior to the Closing
Date providedthat US Purchaser shall offer employment to all employees of Woods
US as of the Closing Date other than employees of Woods US who work at the
Retained Leased Property and other than up to 5 other Woods US employees.  Each
such employee who accepts such offer of employment and commences employment with
Purchaser immediately after the Closing Date is herein referred to as a
"Transferred Employee".
 
(b)  Sellers shall be solely responsible for any severance claims or any other
claims or causes of action arising in connection with employment with Woods US
asserted by any employee of Woods US who is not a Transferred Employee.  US
Purchaser will be solely responsible for claims by or on behalf of any employee
of Woods US, other than employees of Woods US who work at the Retained Leased
Property, related to US Purchaser’s actions or inaction relative to the process
of hiring such employees arising before or after the Closing.
 
(c)  The Canadian Purchaser shall cause Woods Canada to continue to employ the
employees of Woods Canada on substantially the same terms and conditions of
employment as were enjoyed immediately prior to the Closing Date and from the
Closing Date, the Canadian Purchaser shall indemnify and hold the Sellers
harmless against any claim resulting from, arising out of or relating to said
terms and conditions of employment.
 
(d)  The Sellers shall not be directly responsible for any severance or
termination costs with respect to any employees of Woods Canada terminated for
any reason by the Canadian Purchaser subsequent to the Closing Date.
 
14.2  Benefit Plans, Workers' Compensation, Medical Claims and Retirees.
 
(a)  Purchasers shall not assume any US Benefit Plans, and Sellers shall retain
all responsibilities, obligations and Liability for claims for benefits, rights
or payments under all US Benefit Plans.
 
(b)  Sellers shall remain solely responsible for Liability arising from workers'
compensation claims, both medical and disability, or other government-mandated
programs, brought by or in respect of employees of the US Business, which are
based on injuries occurring prior to Closing regardless of when such claims are
filed.  Coleman and Purchasers shall be solely responsible for claims based on
injuries occurring after Closing.
 
(c)  Sellers shall remain solely responsible in accordance with its employee
welfare benefit plans for the satisfaction of all claims for medical, dental,
life insurance, health, accident or disability benefits brought by or in respect
of employees of the US Business under such Sellers' welfare benefit plans which
claims relate to events or injuries incurred prior to the Closing regardless of
when such claim was filed.
 
54

--------------------------------------------------------------------------------


 
(d)  As of the Closing, with respect to former and retired employees of the US
Business or Woods Canada who had terminated employment or retired on or prior to
the Closing, Sellers shall be liable for all Liabilities in connection with
claims for benefits brought by or in respect of such former or retired employees
of the US Business under any of Sellers' welfare benefit plans with respect to
medical, dental, life insurance, health, accident or disability benefits or
otherwise and shall provide COBRA continuation coverage to any "M&A qualified
beneficiary" (as defined in regulations under COBRA) as a result of the
transaction contemplated by this Agreement.
 
(e)  Purchaser agrees to pay to the employees of Woods Canada, for the period
from the beginning of the current bonus year until the Closing Date, bonuses in
such amount as Sellers have accrued on the Final Canadian Net Working Capital,
and for the period from the Closing Date until the end of the current bonus
year, bonuses in such amount as such employees would have accrued under the
applicable bonus plan of Sellers in which such employees participated prior to
the Closing Date.
 
14.3  WARN Act.  Sellers shall be responsible for any Liability under the
Workers Adjustment and Retraining Notification Act or any analogous state law
concerning plant closing ("WARN Act") prior to the Closing Date and relating to
the Retained Leased Property prior to, on, or after the Closing
Date.  Purchasers shall be responsible for any Liability under the WARN Act on
or after the Closing Date (except relating to the Retained Leased Property).
 
ARTICLE XV
 
Tax Matters
 


15.1  Tax Payments and Allocation of Taxes
 
(a)  To the extent that any Seller is obligated to pay a Tax as a result of its
obligations under Section 12.1(g) or a breach of a representation or warranty
under this Agreement, such Tax shall be paid three (3) business days prior to
the date such Tax is due to the applicable taxing authority or ten (10) business
days after receipt of written demand for payment, whichever is later.
 
(b)  If the parties need to determine the amount of a Tax for a period beginning
before and ending after the Closing Date that is allocable to the portion of the
period ending on the Closing Date, the parties shall use the following
conventions:  (1) the portion of any Tax determined by reference to income,
capital gains, gross income, gross receipts, sales, net profits, windfall
profits, or similar items or resulting from the transfer or assets or payments
shall be allocated to the portion of the period ending on the Closing Date by
assuming that a Tax Return for the applicable Tax was filed for the portion of
the period ending on the Closing Date (using a "closing of the books"
methodology); and (2) the portion of any other Tax shall be determined by
multiplying the amount of Taxes for the entire period by a fraction, the
numerator of which is the number of days of the portion of the period ending on
the Closing Date and the denominator of which is the number of days in the
entire period.
 
55

--------------------------------------------------------------------------------


 
15.2  Tax Returns Canadian Purchaser shall prepare or cause to be prepared all
Tax Returns of Woods Canada for all Tax periods ending on or before the Closing
Date and which are required to be filed after the Closing Date ("Post-Closing
Tax Returns").  The Sellers shall have the right to review any income tax
returns to be filed for such periods prepared by Canadian Purchaser
("Post-Closing Income Tax Returns") and Canadian Purchaser shall provide the
Sellers with such Post-Closing Income Tax Returns at least thirty (30) days
prior to the relevant filing due date.  Post-Closing Income Tax Returns shall be
prepared on a consistent basis with past practice, including the taking of any
deductions, provided that such past practice and deductions are made in
accordance with applicable Law.  If an item is treated in a Post-Closing Income
Tax Return in a manner which is not consistent with the previous filing position
of Woods Canada with respect to such item or if an item was not previously
covered in a previous income tax return of Woods Canada, the Sellers may notify
Canadian Purchaser in writing within ten (10) Business Days after delivery of
the Post-Closing Income Tax Returns to the Sellers of their disagreement with
the treatment of such item in the Post-Closing Income Tax Return together with a
reasonably detailed description of the objection.  Sellers and the Canadian
Purchaser will use good faith efforts to resolve any such objections within
three (3) business days after delivery of the notice of disagreement.  Other
than as provided in this Section 15.2, Canadian Purchaser may file any
Post-Closing Tax Returns as prepared.  None of the Canadian Purchaser or any
affiliate of the Canadian Purchaser shall (or shall cause or permit Woods Canada
to) amend, refile or otherwise modify any Post-Closing Tax Returns in a manner
which causes the Sellers’ to be liable to indemnify Canadian Purchaser pursuant
to Article XII or causes a reduction in the Final Canadian Net Working Capital
without the prior written consent of Sellers, which consent may not be
unreasonably withheld, delayed, or conditioned, unless such amendment, refilling
or modification is required by law.  The parties agree that Woods Canada shall
elect under subsection 256(9) of the ITA so that control of Woods Canada shall
be considered to have been acquired on the Closing Date.
 
15.3  Tax Contests.  If any Governmental Authority issues to Woods Canada a Tax
Claim with respect to Woods Canada for any Tax period ending on or prior to the
Closing Date, the Canadian Purchaser shall notify Katy of its receipt of such
communication from the Governmental Authority within thirty (30) Business Days
after receiving such notice of Tax Claim.  No failure or delay of Canadian
Purchaser or Woods Canada in the performance of the foregoing shall reduce or
otherwise affect the obligations or liabilities of Katy pursuant to this
Agreement, except to the extent that such failure or delay shall preclude Katy
from defending against any liability or claim for Taxes that Katy is obligated
to pay hereunder.  Katy shall control any examination, investigation, audit, or
other proceeding ("Tax Contest")  in respect of any such Tax Claim; provided,
however:
 
(a)  Katy first acknowledges in writing that: (i) to the extent the Tax Claim
includes an assertion that an amount is or may be owing with respect to Taxes,
that Katy is obligated to indemnify the Canadian Purchaser for such Taxes; and
(ii) to the extent the Tax Claim does not include an assertion that an amount is
or may be owing with respect to Taxes, Katy is liable to indemnify the Canadian
Purchaser for Taxes for the Tax periods subject to the Tax Claim;
 
56

--------------------------------------------------------------------------------


 
(b)  Katy shall not have control of any Tax Contest to the extent that such Tax
Contest  relates to or affects a Tax period ending after the Closing Date;
 
(c)  Katy shall not have control of the portion of an Tax Contest that affects
Tax periods on or before the Closing Date where such Tax Contest also affects or
may affect Tax periods ending following the Closing Date and  the Canadian
Purchaser determines, acting reasonably, that it is impractical for Katy to
control a portion of such Tax Contest or that such control by Katy will or may
adversely affect the Canadian Purchaser’s ability to effectively control, settle
or resolve the portion of the Tax Contest affecting Tax periods ending
after  the Closing Date; and
 
(d)  Katy shall not (and shall not allow Woods Canada), to settle a Tax Claim or
Tax Contest without the prior written consent of the Canadian Purchaser if such
compromise and settlement may have an impact upon Taxes of Woods Canada for any
period ending after the Closing Date or would result in a Tax liability to Woods
Canada or its Affiliates or an adverse effect of their tax attributes for which
Katy has not undertaken to indemnify the Canadian Purchaser.
 
Katy shall provide Canadian Purchaser will copies of all written communications
relating to any Tax Contest controlled by Katy and shall on a regular and timely
basis advise Canadian Purchaser of the status of and any material developments
relating to such Tax Contest. Canadian Purchaser shall be entitled to appoint
counsel to monitor any Tax Contest controlled by Katy at its own expense, and
shall be entitled to attend or have counsel attend any meetings, whether in
person or otherwise, between Katy and the Tax Authority conducting such Tax
Contest, shall be entitled to be advised of the contents of any such meeting not
attended by Canadian Purchaser or its counsel and shall be entitled to receive
copies of any submissions proposed to be made to any Tax Authority and to have
reasonable time to comment upon such submissions.


15.4  338(g) Treatment.  Nothing in this Agreement shall preclude Canadian
Purchaser from making an election under Section 338(g) of the Code with respect
to its acquisition of Woods Canada.  Canadian Purchaser will give notice to Katy
upon making any such election under Section 338(g) of the Code.
 
15.5  Transfer Taxes.  All Transfer Taxes shall be paid equally by the Sellers
and Purchasers.  To the extent that any Seller or any Purchaser is required to
pay any Transfer Tax, or incurs any out-of-pocket expense in transferring title
of any (or all) of the Purchased Assets,  the Sellers or Purchasers, as
applicable, shall promptly reimburse such party for 50% of such Transfer or
out-of-pocket expense.   Purchasers shall, at their own cost and expense, file
all necessary Tax Returns and other documentation with respect to all Transfer
Taxes and, if required by applicable law, the applicable Seller will join in the
execution of such Tax Returns.
 
15.6  Section 116 Certificate  Katy shall apply for, and, if obtained, shall
deliver to Canadian Purchaser a certificate with respect to the disposition of
the Shares issued by the Canada Revenue Agency ("CRA") pursuant to section 116
of the Income Tax Act (Canada) (the "ITA").  In respect of the Share Purchase
Price payable to Katy in consideration for the Shares, Canadian Purchaser shall
withhold from the Share Purchase Price at the Closing as follows:
 
57

--------------------------------------------------------------------------------


 
(a)  If, on or prior to the Closing Date, Katy has not delivered to Canadian
Purchaser a certificate issued by the CRA under subsection 116(2) of the ITA (a
"116(2) Certificate") with a certificate limit equal to the Share Purchase Price
payable at that time, then Canadian Purchaser shall be entitled to and shall
withhold from the Share Purchase Price an amount equal to 25% of such Share
Purchase Price and shall promptly remit such amount to the Tax Escrow Agent;
 
(b)  If, during the period from the day after the Closing Date until the 29th
day of the month following the month in which the Closing Date falls,
inclusively (the "Applicable Period"), Katy delivers to Canadian Purchaser a
certificate issued by the CRA under subsection 116(4) of the ITA (a "116(4)
Certificate") with a certificate limit equal to the Share Purchase Price, then
Canadian Purchaser shall instruct the Tax Escrow Agent to pay forthwith to Katy
the amount withheld pursuant to Section 15.6(a) (including the interest earned
on any amount withheld);
 
(c)  If, within the Applicable Period, Katy has delivered to Canadian Purchaser
a 116(2) Certificate but not a 116(4) Certificate, then Canadian Purchaser shall
instruct the Tax Escrow Agent to:
 
i.  
pay, from the amount withheld in accordance with Section 15.6(a), to the
Receiver General for Canada, 25% of the amount, if any, by which the Canadian
Share Purchase Price exceeds the amount of the certificate limit as set out in
the 116(2) Certificate; and

 
ii.  
pay to Katy the balance, if any, of the amount withheld pursuant to Section
15.6(a) (including the interest earned on any amount withheld);

 
(d)  If neither a 116(4) Certificate nor a 116(2) Certificate (together, a
"Federal Certificate") has been delivered to Canadian Purchaser by Katy within
the Applicable Period, then Canadian Purchaser shall instruct the Tax Escrow
Agent to (subject to Section 15.6(e)) remit the amount withheld in accordance
with Section 15.6(a) to the Receiver General for Canada;
 
(e)  If a Federal Certificate in the amount of the Share Purchase Price has not
been delivered to Canadian Purchaser by Katy within the Applicable Period but
the CRA delivers an abeyance letter to Canadian Purchaser within such Applicable
Period, stating that no interest or penalty will be levied on the amount
withheld by Canadian Purchaser pending the issuance of a Federal Certificate
(the "Federal Abeyance Letter"), then in such circumstances Canadian Purchaser
shall continue to hold, through the Tax Escrow Agent, the amount withheld in
accordance with Section 15.6(a), until the earlier of:
 
i.  
the issuance of a 116(4) Certificate, in which case the provisions of Section
15.6(c) will apply immediately; and

 
ii.  
at such time as the CRA revokes or adversely modifies the Federal Abeyance
Letter (or otherwise gives a notice indicating that Canadian Purchaser may no
longer be fully protected from penalties and interest), in which case the
provisions of Section 15.6(d) will apply immediately.

 
58

--------------------------------------------------------------------------------


 
(f)  Canadian Purchaser shall be entitled to withhold and deduct from any
adjustment to the Share Purchase Price payable after the Closing to Katy, such
amounts that are required to be deducted and withheld pursuant to the ITA,
unless (x) a 116(4) Certificate has been delivered to Canadian Purchaser before
that time; or (y) the sum of the amounts previously paid to Katy on account of
the Share Purchase Price and the adjustment of the Share Purchase Price then
being paid does not exceed the applicable certificate limit on a 116(2)
Certificate delivered to the Canadian Purchaser.  Katy shall have the right to
require the Canadian Purchaser to postpone the payment of any adjustment to the
Share Purchase Price payable after the Closing in order to obtain a new Federal
Certificate from the CRA.
 
(g)  If a reduction of the Share Purchase Price shall be paid out to the
Canadian Purchaser as an adjustment to the Share Purchase Price, the Canadian
Purchaser shall instruct the Tax Escrow Agent to pay, from the amount withheld
in accordance with Section 15.6(a) to Katy, the portion of the amount withheld
pursuant to Section 15.6(a) that is wholly attributable to such reduction of the
Share Purchase Price.
 
15.7  Refunds for Taxes.  All refunds for Taxes of Woods Canada (to the extent
not reserved on the Final Closing Balance Sheet) for periods ending on or before
the Closing Date (excluding the refunds for Taxes resulting from the carrying
back of Tax attributes realized in periods ending after the Closing Date) and
all refunds for Taxes that are US Retained Assets shall be the property of the
Sellers.  To the extent that Woods Canada or the US Purchaser or another
Purchasers' Indemnitee receives any refund for Taxes that is property of the
Sellers, the Purchasers shall pay to the Sellers the amount of such refund (plus
any interest received from the applicable Taxing Authority) less any Taxes and
other out-of-pocket expenses incurred by any Purchaser's Indemnitee to obtain
such refund (or interest).  To the extent that any refund that has resulted in
payment to the Sellers under this Agreement is for whatever reason subsequently
reduced, in whole or in part, the Sellers shall reimburse the Purchasers for the
amount of Taxes incurred by any Purchasers' Indemnitees as a result of such lost
refund (including, without limitation, any Taxes in the form of interest or
penalties incurred or reduced as a result of such loss) without regard to any
limitation in this Agreement.
 


ARTICLE XVI
 
Certain Other Agreements
 
16.1  Post-Closing Access to Records.  Each party agrees to provide any other
party with such assistance as may reasonably be requested by it in connection
with the preparation of any Tax Return or report of Taxes, any audit or other
examination by any Taxing (including any Tax Claim or Tax Contest) Authority, or
any judicial or administrative proceedings relating to liabilities for
Taxes.  Such assistance shall include making employees available on a mutually
convenient basis to provide additional information or explanation of material
provided hereunder and shall include providing copies of relevant Tax Returns
and supporting material.  The party requesting assistance hereunder shall
reimburse the assisting party for reasonable out-of-pocket expenses incurred in
providing assistance.  Purchasers and Sellers will retain for the full period of
any statute of limitations and provide the others with any records or
information which may be relevant to such preparation, audit, examination,
proceeding or determination.
 
59

--------------------------------------------------------------------------------


 
16.2  Consents Not Obtained at Closing.  (a)    Sellers shall use all
commercially reasonable efforts to obtain and deliver to Coleman and Purchasers
at or prior to the Closing such consents as are required to allow the assignment
by Sellers to Purchasers of the Sellers' right, title and interest in, to and
under any Contract included in the Purchased Assets.  To the extent any Contract
is not capable of being assigned without the consent or waiver of the other
party thereto or any third party (including any Governmental Authority), or if
such assignment or attempted assignment would constitute a breach thereof or a
violation of any Law or Order, neither this Agreement nor the Bill of Sale shall
constitute an assignment or an attempted assignment of such Contract.
 
(b)  Anything in this Agreement or the Bill of Sale to the contrary
notwithstanding, Sellers are not obligated to transfer to Purchasers any of
their rights and obligations in and to any Contract without first having
obtained all necessary consents and waivers.  After the Closing Date, Sellers
shall use all commercially reasonable efforts, and Coleman and Purchasers shall
cooperate with Sellers at Sellers' expense, to obtain any consents and waivers
necessary to convey to Purchasers all Contracts intended to be included in the
Purchased Assets.
 
(c)  If any such consents and waivers are not obtained with respect to any
Assumed Contract, a Bill of Sale shall constitute an equitable assignment by
Woods US to US Purchaser of all of Woods US' rights, benefits, title and
interest in and to such Assumed Contract, to the extent permitted by Law, and
provided US Purchaser is entitled to the full benefits thereof, US Purchaser
shall be deemed to be Woods US's agent for the purpose of completing, fulfilling
and discharging all of Woods US' rights and liabilities arising after the
Closing Date under such Assumed Contract, and Woods US shall take all necessary
steps and actions to provide US Purchaser with the benefits of such Assumed
Contract.
 
(d)  If a consent or approval is required by any Person pursuant to any
Contract, any Permit or otherwise of Woods Canada, and such consent or approval
is not obtained at or before the Closing or if an attempted assignment or
transfer of any Contract or Permit of Woods Canada is ineffective, Katy shall
cooperate with Coleman and Canadian Purchaser in any commercially reasonable
arrangement requested by Coleman and Canadian Purchaser to provide them the full
use and benefits of such Contract or Permit unless and until such consent or
approval is obtained or becomes effective.
 
(e)  Katy shall hold Coleman, US Purchaser and Canadian Purchaser harmless from
any Loss up to an aggregate amount of $2,000,000 that results from the failure
to obtain any required consents set forth on Schedule 9.5.
 
16.3  Bulk Sale Waiver and Indemnity.  The parties hereto acknowledge and agree
that no filings with respect to any bulk sales or similar laws have been made,
nor are they intended to be made, nor are such filings a condition precedent to
the Closing; and, in consideration of such waiver by Purchasers, Sellers shall
indemnify, defend and hold Purchasers' Indemnitees harmless against any Losses
resulting or arising from such waiver and failure to comply with applicable bulk
sales laws.
 
60

--------------------------------------------------------------------------------


 
16.4  Non-Competition; Non-Solicitation.
 
(a)  Prior to the earlier of (i) the 3rd anniversary of the Closing Date and
(ii) the disposition of all or substantially all assets or the disposition of
securities representing a controlling interest or a merger or consolidation or
other business combination of Katy, no Seller shall, directly or indirectly
through any Affiliate thereof, (A) engage in, carry on, participate in or have
any interest in, whether alone or in conjunction with any Person, or as a holder
of an equity or debt interest of any Person, or as a principal, agent or
otherwise, in any business competing with the US Business as conducted on the
Closing Date by Woods US in the United States of America or in any business
competing with the Canadian Business as conducted on the Closing Date by Woods
Canada in Canada; (B) assist others in engaging in any business competing with
the US Business or Woods Canada in any manner described in the foregoing clause
(A); or (C) induce any supplier, customer or other Person doing business with
either Coleman, Purchasers or Woods Canada to terminate its relationship with
Coleman, Purchasers or Woods Canada.
 
(b)  Prior to the 3rd anniversary of the Closing Date, no Seller shall, directly
or indirectly through any Affiliate, solicit for employment or hire any
Transferred Employee or employee of Woods Canada that remains an employee of
either Coleman, Purchasers or Woods Canada at the time of or within the three
(3) month period prior to such hiring or solicitation by any Seller or any of
their Affiliates excluding general solicitation by newspaper or other public
media or non-directed third-party search firm.
 
(c)  Sellers acknowledge that the restrictions, prohibitions and other
provisions of this Section 16.4 are reasonable, fair and equitable in scope,
terms and duration, are necessary to protect the legitimate business interests
of Coleman and Purchasers, and are a material inducement to Coleman and
Purchasers to enter into the transactions contemplated by this Agreement.
 
(d)  It is the desire and intent of the parties to this Agreement that the
provisions of this Section 16.4 shall be enforced to the fullest extent
permissible under applicable Law and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 16.4 shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete or modify
(including to limit or reduce its duration, geographical scope, activity or
subject) the portion adjudicated to be invalid or unenforceable, such deletion
or modification to apply only with respect to the operation of such provision of
this Section 16.4 in the particular jurisdiction in which such adjudication is
made and to be made only to the extent necessary to cause the provision as
amended to be valid and enforceable.
 
(e)  Sellers acknowledge and understand that the provisions of this Section 16.4
are of a special and unique nature, the loss of which cannot be accurately
compensated for in damages by an action at law and that the breach of the
provisions of this Section 16.4 would cause Coleman and Purchasers irreparable
harm.  In the event of a breach or threatened breach by any Seller, or any of
their Affiliates of the provisions of Section 16.4, Coleman and Purchasers shall
be entitled to seek an injunction restraining it from such breach.  Nothing
herein contained shall be construed as prohibiting Coleman and Purchasers from
pursuing any other remedies available for any breach or threatened breach of
this Section 16.4, and the pursuit of an injunction or any other remedy shall
not be deemed to be an exclusive election of such a remedy.
 
61

--------------------------------------------------------------------------------


 
16.5  Use of Sellers' Names.  After the Closing, no Seller nor any Affiliate of
the Seller, may, directly or indirectly, use the name "Woods" or any derivative
thereof or any similar name to identify itself.  Sellers shall be responsible
for all filing fees required to be paid in connection with filing the necessary
change of name amendments in the state of its incorporation and in each other
state in which it is qualified to transact business.
 
16.6  Katy Guarantee.
 
(a)  Katy hereby unconditionally and irrevocably guarantees for the benefit of
the Coleman, Purchasers, the Purchasers' Indemnitees and their respective heirs,
successors and assigns all of the obligations of Woods US and Woods Canada under
this Agreement and under each other agreement, contract or instrument executed
and delivered to Coleman and Purchasers by Woods US and Woods Canada in
connection with the transactions contemplated by this Agreement.
 
(b)  Katy agrees that for a period of eighteen months following the Closing
Date, Katy shall maintain sufficient financial resources to satisfy any
obligations under its guaranty given in this Section 16.6.  In the event a
Restricted Action shall occur with respect to Katy within the first eighteen
months following the Closing Date, Katy shall promptly notify Coleman in writing
and Katy hereby agrees to deposit with such financial institution mutually
acceptable to Coleman and Sellers, in its capacity as indemnity escrow agent
(the "Indemnity Escrow Agent") under an escrow agreement to be entered into
among Coleman, Purchasers, Katy and the Indemnity Escrow Agent (the "Indemnity
Escrow Agreement"); by wire transfer of immediately available funds, $4,500,000
(the "Indemnity Escrow Amount"; as increased or decreased from time to time by
any interest or income (or loss) earned thereon or decreased by any
disbursements pursuant to the Indemnity Escrow Agreement, the "Indemnity Escrow
Fund"), which shall be disbursed on the date that is eighteen months following
the Closing Date only in accordance with the terms of the Indemnity Escrow
Agreement. The deposited funds will be held available to pay Losses incurred by
Purchasers' Indemnitees in accordance with Article XII.  Any such Losses shall
first be paid out of the Indemnity Escrow Fund until all such funds have been
exhausted and only thereafter shall the Sellers be obligated to pay Losses
directly (and, in all events, subject to the limitations set forth in Article
XII).
 
(c)  Katy recognize and acknowledge that Purchasers and Coleman are relying on
the covenant given in this Section 16.6 in entering into this Agreement.
 
16.7  Coleman Guarantee.  Coleman hereby unconditionally and irrevocably
guarantees for the benefit of the Sellers, Woods Canada and Sellers' Indemnitees
and their respective heirs, successors and assigns all of the obligations of
Purchasers under this Agreement and under each other agreement, contract or
instrument executed and delivered to Sellers and Woods Canada by Purchasers in
connection with the transactions contemplated by this Agreement.
 
62

--------------------------------------------------------------------------------


 
16.8  Bonds and Guarantees.  Purchasers and Sellers shall take all reasonable
actions to cause Katy to be fully released from all obligations arising from the
conduct of the Canadian Business and US Business from and after the Closing
under the obligations and commitments listed on Schedule 16.8.  Coleman and
Purchasers shall indemnify and hold Katy harmless from any and all liabilities
arising under the obligations and commitments listed on Schedule 16.8 that
result from the conduct of the Canadian Business and US Business by Coleman and
Purchasers subsequent to the Closing.
 
ARTICLE XVII
 
Miscellaneous
 
17.1  Cost and Expenses.  Coleman and Purchasers will pay their own costs and
expenses (including attorneys' fees, accountants' fees and other professional
fees and expenses) in connection with the negotiation, preparation, execution
and delivery of this Agreement and the consummation of the purchase of the
Purchased Assets, the Shares and the other transactions contemplated by this
Agreement (except as otherwise specifically provided for herein); and Sellers
will pay their own costs and expenses (including attorneys' fees, accountants'
fees and other professional fees and expenses), and the costs and expenses of
Woods Canada, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the sale of the Purchased
Assets, the Shares and the other transactions contemplated by this Agreement
(except as otherwise specifically provided for herein).
 
17.2  Entire Agreement.  The Disclosure Schedule and the Exhibits referenced in
this Agreement are incorporated into this Agreement and together contain the
entire agreement between the parties hereto with respect to the transactions
contemplated hereunder, and supersede all negotiations, representations,
warranties, commitments, offers, contracts and writings prior to the date
hereof, including the letter of intent dated August 9, 2007 among Woods US,
Katy, Woods Canada and Coleman.  No waiver and no modification or amendment of
any provision of this Agreement shall be effective unless specifically made in
writing and duly signed by Coleman and Katy.
 
17.3  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.
 
17.4  Assignment, Successors and Assigns.  The respective rights and obligations
of the parties hereto shall not be assignable without the prior written consent
of the other parties; provided, however, that Coleman may assign or transfer all
of its rights and obligations under this Agreement other than its obligations
under Section 16.7 hereof, in whole or in part, at or prior to the Closing, to
one or more Persons that are wholly-owned, directly or indirectly, by Coleman or
is an Affiliate of Coleman; and provided further, that at any time Coleman and
Purchasers may collaterally assign their rights hereunder to any Person or
Persons providing financing to Coleman and Purchasers in connection with the
transactions contemplated hereby.  In the event Coleman and Purchasers make an
assignment as contemplated above, Coleman hereby guarantees the assignee’s
obligations hereunder.  Any assignment made pursuant to this Section 17.4 shall
not relieve Coleman of any of its obligations under this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their successors and permitted assigns.
 
63

--------------------------------------------------------------------------------


 
17.5  Savings Clause.  If any provision hereof shall be held invalid or
unenforceable by any court of competent jurisdiction or as a result of future
legislative action, such holding or action shall be strictly construed and shall
not affect the validity or effect of any other provision hereof.
 
17.6  Headings.  The captions of the various Articles and Sections of this
Agreement have been inserted only for convenience of reference and shall not be
deemed to modify, explain, enlarge or restrict any of the provisions of this
Agreement.
 
17.7  Risk of Loss.  Risk of loss, damage or destruction to the Purchased Assets
shall be upon Sellers until the Closing, and shall thereafter be upon US
Purchaser.
 
17.8  Governing Law.  The validity, interpretation and effect of this Agreement
shall be governed exclusively by the laws of the State of Illinois.
 
17.9  Press Releases and Public Announcements.  No party hereto shall issue any
press release or make any public announcement relating to the existence, terms
and conditions or subject matter of this Agreement prior to the Closing without
the prior written approval of the other parties; provided, however, that any
party may issue any press release or make any public announcement in such form
as it deems necessary in its sole discretion to comply with the United States
securities laws, but shall provide a copy to the other party in advance of its
release.
 
17.10  U.S. Dollars.  All amounts expressed in this Agreement and all payments
required by this Agreement are in United States dollars.
 
17.11  Notices.  (a)    All notices, requests, demands and other communications
under this Agreement shall be in writing and delivered in person, or sent by
facsimile or sent by reputable overnight delivery service and properly addressed
as follows:
 
To Coleman or Purchasers:
 
Coleman Cable, Inc.
1530 Shields Drive
Waukegan, IL 60085
Fax:  (847) 689-1192
Attention:  G. Gary Yetman and Richard N. Burger
 
With a copy to:
 
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL  60601
Fax:  (312) 558-5700
Attention:  James J. Junewicz
 
64

--------------------------------------------------------------------------------


 
To Sellers or Woods Canada:
 
c/o Katy Industries, Inc.
2461 South Clark Street
Suite 630
Arlington, VA 22202
Fax:  (703) 236-3170
Attention:  Anthony Castor
 
With a copy to:
 
c/o Katy Industries, Inc.
2461 South Clark Street
Suite 630
Arlington, VA 22202
Fax:  (703) 236-3170
Attention:  Amir Rosenthal
 
With a copy to:
 
c/o Kohlberg & Company, L.L.C.
111 Radio Circle
Mt. Kisco, New York  10549
Fax:  (914) 241-1143
Attention:  Christopher Anderson
 
With a copy to:
 
Ropes & Gray, LLP
One International Place
Boston, MA 02110
Fax:  (617) 951-7050
Attention:  Daniel S. Evans
 
(b)  Any party may from time to time change its address for the purpose of
notices to that party by a similar notice specifying a new address, but no such
change shall be deemed to have been given until it is actually received by the
party sought to be charged with its contents.
 
(c)  All notices and other communications required or permitted under this
Agreement which are addressed as provided in this Section 17.11 if delivered
personally or by courier, shall be effective upon delivery; if sent by
facsimile, shall be delivered upon receipt of proof of transmission.
 
65

--------------------------------------------------------------------------------


 
17.12  SUBMISSION TO JURISDICTION; VENUE.  THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED
WITHIN COOK COUNTY, THE STATE OF ILLINOIS OVER ANY DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH DISPUTE
OR ANY SUIT, ACTION OR PROCEEDING RELATED THERETO SHALL BE HEARD AND DETERMINED
IN SUCH COURTS.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE
OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE.  EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
17.13  No Third-Party Beneficiary.  This Agreement is being entered into solely
for the benefit of the parties hereto, the Purchasers' Indemnitees and the
Sellers' Indemnitees, and the parties do not intend that any employee or any
other person shall be a third-party beneficiary of the covenants by any Seller
or Purchaser contained in this Agreement.
 
17.14  Disclosures.  All matters disclosed by Sellers in the Disclosure Schedule
shall be deemed a disclosure of such matter only for the purpose of the Section
of this Agreement referred to in the Disclosure Schedule, and shall not be
deemed a disclosure with respect to any other Section of this Agreement unless
specifically so stated in writing by Sellers in the Disclosure Schedule.
 
17.15  Sellers' Obligations.  Except as otherwise expressly set forth in this
Agreement, the Sellers' obligations hereunder shall be joint and several.
 
[signature page follows]
 

      
            

66

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the date first written above.
 
WOODS INDUSTRIES, INC.
 
By:    /s/ Amir
Rosenthal                                                            
 
Title:    Vice President and Secretary        
                                                    
 
WOODS INDUSTRIES (CANADA), INC.
 
By:    /s/ Amir
Rosenthal                                                              
 
Title:    Secretary
                                                                
 
KATY INDUSTRIES, INC.
 
By:    /s/ Amir
Rosenthal                                                            
 
Title:    Vice President
                                                            
 
COLEMAN CABLE, INC.
 
By:    /s/ Gary
Yetman                                                            
 
Title:    President/CEO                                                            
 


 


 

      
         

67

--------------------------------------------------------------------------------


